EXHIBIT 10.2
RECEIVABLES PURCHASE AGREEMENT
Dated as of December 21, 2009
among
BWA RECEIVABLES CORPORATION, as Seller,
BORGWARNER INC., as the Collection Agent,
THE PURCHASERS FROM TIME TO TIME PARTY HERETO
and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent

 



--------------------------------------------------------------------------------



 



Table of Contents
PAGE

         
ARTICLE I. PURCHASE ARRANGEMENTS
    1  
 
       
Section 1.1 Purchase Facility
    1  
Section 1.2 Increases
    2  
Section 1.3 Reductions
    2  
Section 1.4 Payment Requirements
    2  
Section 1.5 Deemed Collections
    2  
Section 1.6 Yield
    2  
Section 1.7 Suspension of the LMIR
    3  
 
       
ARTICLE II. PAYMENTS AND COLLECTIONS
    3  
 
       
Section 2.1 Reinvestments
    3  
Section 2.2 Settlement on Monthly Payment Dates
    3  
Section 2.3 Settlement on Capital Settlement Dates
    4  
Section 2.4 Payment Rescission
    4  
Section 2.5 Clean-up Option
    4  
 
       
ARTICLE III. REPRESENTATIONS AND WARRANTIES
    4  
 
       
Section 3.1 Representations and Warranties of Seller
    4  
Section 3.2 Representations and Warranties of the Collection Agent
    8  
 
       
ARTICLE IV. CONDITIONS OF PURCHASES
    10  
 
       
Section 4.1 Conditions Precedent to Initial Purchase
    10  
Section 4.2 Conditions Precedent to All Purchases
    10  
 
       
ARTICLE V. COVENANTS
    11  
 
       
Section 5.1 Affirmative Covenants of Seller Parties
    11  
Section 5.2 Negative Covenants of Seller Parties
    17  
 
       
ARTICLE VI. ADMINISTRATION AND COLLECTION
    19  
 
       
Section 6.1 Designation of the Collection Agent
    19  
Section 6.2 Duties of the Collection Agent
    19  
Section 6.3 Lock-Box Accounts
    20  
Section 6.4 Responsibilities of Seller
    21  
Section 6.5 Reports
    21  
Section 6.6 Servicing Fees
    21  
 
       
ARTICLE VII. AMORTIZATION EVENTS
    21  
 
       
Section 7.1 Amortization Events
    21  
Section 7.2 Remedies
    24  
 
       
ARTICLE VIII. INDEMNIFICATION
    24  
 
       
Section 8.1 Indemnities by Seller
    24  

i



--------------------------------------------------------------------------------



 



         
Section 8.2 Indemnities by the Collection Agent
    27  
Section 8.3 Increased Cost and Reduced Return
    29  
Section 8.4 Other Costs and Expenses
    29  
 
       
ARTICLE IX. THE ADMINISTRATIVE AGENT
    29  
 
       
Section 9.1 Appointment.
    29  
Section 9.2 Delegation of Duties
    30  
Section 9.3 Exculpatory Provisions
    30  
Section 9.4 Reliance by the Administrative Agent and the Purchasers.
    30  
Section 9.5 Notice of Amortization Events
    31  
Section 9.6 Non-Reliance on the Administrative Agent and Other Purchasers
    31  
Section 9.7 Indemnification of Administrative Agent
    31  
Section 9.8 Administrative Agent in its Individual Capacity
    32  
Section 9.9 Successor Administrative Agent
    32  
Section 9.10 UCC Filings
    32  
 
       
ARTICLE X. ASSIGNMENTS; PARTICIPATIONS
    32  
 
       
Section 10.1 Assignments
    32  
Section 10.2 Participations
    33  
 
       
ARTICLE XI. GRANT OF SECURITY INTEREST
    33  
 
       
Section 11.1 Grant of Security Interest
    33  
 
       
ARTICLE XII. MISCELLANEOUS
    34  
 
       
Section 12.1 Waivers and Amendments.
    34  
Section 12.2 Notices
    34  
Section 12.3 Ratable Payments
    34  
Section 12.4 Protection of Ownership and Security Interests.
    35  
Section 12.5 Confidentiality
    36  
Section 12.6 Limitation of Liability
    36  
Section 12.7 CHOICE OF LAW
    36  
Section 12.8 CONSENT TO JURISDICTION
    36  
Section 12.9 WAIVER OF JURY TRIAL
    37  
Section 12.10 Integration; Binding Effect; Survival of Terms
    37  
Section 12.11 Counterparts; Severability; Section References
    37  
Section 12.12 PATRIOT Act
    38  

EXHIBITS AND SCHEDULES

     
Exhibit I
  Definitions
Exhibit II-A
  Form of Purchase Notice
Exhibit II-B
  Form of Reduction Notice
Exhibit III
  Seller’s Chief Executive Office, Principal Place of Business, Records
Locations, Federal Taxpayer ID Number and Organizational ID Number
Exhibit IV
  Lock-Boxes and Lock-Box Accounts
Exhibit V
  Form of Compliance Certificate

ii



--------------------------------------------------------------------------------



 



     
Exhibit VI
  Form of Assignment Agreement
Exhibit VII
  Credit and Collection Policy
Exhibit VIII
  Form of Interim Report
Exhibit IX
  Form of Monthly Report
Exhibit X
  Form of Performance Undertaking
Exhibit XI
  Seller Corporate Names; Trade Names; Assumed Names
Schedule A
  Commitments
Schedule B
  Closing Documents

iii



--------------------------------------------------------------------------------



 



RECEIVABLES PURCHASE AGREEMENT
          THIS RECEIVABLES PURCHASE AGREEMENT dated as of December 21, 2009, is
among:
     (a) BWA Receivables Corporation, a Delaware corporation (“Seller”),
     (b) BorgWarner Inc., a Delaware corporation (“BWI”), as initial Collection
Agent,
     (c) Wachovia Bank, National Association (“Wachovia” or a “Purchaser” and,
together with its successors and assigns, the “Purchasers”), and
     (d) Wachovia Bank, National Association, in its capacity as Administrative
Agent for the Purchasers (in such capacity, together with its successors and
assigns, the “Administrative Agent”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
     Seller desires to transfer and assign Receivable Interests to the
Purchasers from time to time.
     On the terms and subject to the conditions set forth herein, each Purchaser
severally agrees to purchase its Percentage of each Receivable Interest from
Seller from time to time.
     Wachovia Bank, National Association has been requested and is willing to
act as Administrative Agent on behalf of the Purchasers in accordance with the
terms hereof.
ARTICLE I.
PURCHASE ARRANGEMENTS
     Section 1.1. Purchase Facility.
          (a) On the terms and subject to the conditions set forth in this
Agreement, including, without limitation, the conditions set forth in
Article IV, from time to time prior to the Facility Termination Date, Seller may
sell Receivable Interests to the Purchasers by delivering to the Administrative
Agent and the Purchasers not later than 12:00 noon (New York City time) on the
Business Day prior to the proposed Purchase Date an irrevocable written notice
in the form set forth as Exhibit II-A hereto (a “Purchase Notice”) in accordance
with Section 1.2. Upon receipt of a Purchase Notice, each of the Purchasers
severally agrees to purchase its Percentage of such Receivable Interest, on the
terms and subject to the conditions hereof; provided that (i) at no time may the
aggregate Capital of any Purchaser at any one time outstanding exceed the lesser
of (A) the amount of such Purchaser’s Commitment hereunder, and (B) such
Purchaser’s Percentage of the difference between the Net Pool Balance and the
Required Reserve, and (ii) in no event shall the Aggregate Capital outstanding
hereunder exceed the lesser of (x) the Purchase Limit and (y) the difference
between the Net Pool Balance and the Required Reserve. Each Purchaser’s several
Commitment shall automatically terminate on the Facility Termination Date.

1



--------------------------------------------------------------------------------



 



          (b) Seller may, upon at least five (5) Business Days’ notice to the
Administrative Agent and each Purchaser, terminate in whole or reduce in part,
ratably amongst the Purchasers in accordance with their respective Percentages,
the unused portion of the Purchase Limit; provided that each partial reduction
of the Purchase Limit shall be in an aggregate amount equal to $1,000,000 or a
larger integral multiple of $500,000.
          Section 1.2. Increases. If, on any Business Day prior to the Facility
Termination Date, there is Investment Availability, Seller (or Collection Agent,
on Seller’s behalf) may, if desired, request an Incremental Purchase in
accordance with this Section 1.2. Seller (or Collection Agent, on Seller’s
behalf) shall provide each Purchaser with a Purchase Notice by 12:00 noon (New
York City time) on the Business Day prior to each such Incremental Purchase.
Each Purchase Notice shall be subject to Section 4.2 hereof and, except as set
forth below, shall be irrevocable and shall specify the requested Purchase Price
(which shall be at least $1,000,000 or a larger integral multiple of $100,000)
and the Purchase Date (which shall be a Business Day). On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, each Purchaser shall initiate a wire transfer to the
Facility Account, in immediately available funds, no later than 3:00 p.m. (New
York City time), in an amount equal to its Percentage of the Purchase Price of
the Receivable Interest then being purchased.
          Section 1.3. Reductions. Seller shall provide the Administrative Agent
and each Purchaser with irrevocable prior written notice in the form of
Exhibit II-B hereto (each, a “Reduction Notice”) of any proposed reduction of
Aggregate Capital not later than 11:00 a.m. (New York City time) on a Business
Day. Such Reduction Notice shall designate (a) the Business Day (the “Proposed
Reduction Date”) upon which such reduction of Aggregate Capital shall occur, and
(b) the amount of Aggregate Capital to be reduced (the “Aggregate Reduction”)
which shall be not less than $1,000,000 or a larger integral multiple of
$100,000 and shall be distributed ratably to the Receivable Interests of each
Purchaser in accordance with the amount of Capital (if any) owing to each
Purchaser. Only one (1) Reduction Notice shall be outstanding at any time.
          Section 1.4. Payment Requirements. Each Seller Party shall initiate a
wire transfer of amounts to be paid or deposited by it pursuant to any provision
of this Agreement no later than 1:00 p.m. (New York City time) on the day when
due in immediately available funds. If such amounts are payable to the
Administrative Agent or to Wachovia, they shall be paid to the Administrative
Agent’s Account. All computations of Yield and per annum Fees under the
Transaction Documents shall be made on the basis of a year of three hundred
sixty (360) days for the actual number of days elapsed. If any amount hereunder
shall be payable on a day which is not a Business Day, such amount shall be
payable on the next succeeding Business Day.
          Section 1.5. Deemed Collections. Upon the occurrence of any Dilution,
Seller shall be deemed to have received a Deemed Collection and such Deemed
Collection shall be immediately applied to reduce the Net Pool Balance by the
amount of such Deemed Collection. To the extent the effect of such Deemed
Collection on the Net Pool Balance shall cause an Investment Excess, the Seller
shall, at the Seller’s election, deliver to the Collection Agent either
(a) immediately available funds, or (b) additional Receivable Interests, in an
amount equal to the lesser of (i) the sum of all Deemed Collections deemed
received by Seller and (ii) an amount necessary to eliminate such Investment
Excess, and in each case, the Collection Agent shall remit the same to the
Administrative Agent pursuant to Article II.
          Section 1.6. Yield. The Capital of each Receivable Interest shall
accrue Yield for each day at then applicable Yield Rate. Yield shall be payable
monthly in arrears on each Monthly Payment Date.

2



--------------------------------------------------------------------------------



 



          Section 1.7. Suspension of the LMIR. If any Purchaser determines that
(a) funding any Receivable Interest at the LMIR would violate any applicable
law, rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or (b) such LMIR does not accurately
reflect the cost of acquiring or maintaining such Receivable Interest, then such
Purchaser may suspend the availability of such LMIR, and such Purchaser’s
Capital shall thereafter accrue Yield at such Purchaser’s Alternative Rate.
ARTICLE II.
PAYMENTS AND COLLECTIONS
          Section 2.1. Reinvestments. Prior to the Facility Termination Date,
all Collections and Deemed Collections shall be held in trust by the Collection
Agent either (a) for the payment of any accrued and unpaid Aggregate Unpaids and
Servicing Fees or (b) for a Reinvestment as provided in this Section 2.1. If at
any time prior to the Facility Termination Date any Collections or Deemed
Collections are received by the Collection Agent, except to the extent that
Required Amounts or Servicing Fees are then due and owing, Seller hereby
requests and each Purchaser hereby severally agrees to make, simultaneously with
such receipt, a reinvestment (each, a “Reinvestment”) with such Purchaser’s
share of the balance of each and every Collection and Deemed Collection received
by the Collection Agent such that after giving effect to such Reinvestment, the
outstanding Capital of each Purchaser immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of its Capital
immediately prior to such receipt and the aggregate of the Receivable Interests
does not exceed 100%.
          Section 2.2. Settlement on Monthly Payment Dates. On each Monthly
Payment Date, the Collection Agent shall (a) deduct from Collections and Deemed
Collections and retain an amount equal to its Servicing Fee plus (without
duplication) if the Collection Agent is not an Affiliate of Seller, the
Collection Agent’s reasonable and properly documented costs and expenses in
connection with servicing the Receivables during the Calculation Period (or
portion thereof) then most recently ended, and (b) remit to the Administrative
Agent’s Account all other Collections and all Deemed Collections received during
such Calculation Period (or portion thereof) which have not been subject to a
prior Reinvestment for distribution and application in the following order of
priority:
     first, to the Administrative Agent, in reimbursement of its costs of
collection and enforcement of this Agreement, if any;
     second, to the Purchasers, in payment of all accrued and unpaid Yield and
Fees then due and owing,
     third, if applicable, to the Purchasers in payment of any Investment
Excess,
     fourth, if a Reduction Notice has been given pursuant to Section 1.3, to
the Purchasers, in payment of Aggregate Capital in the amount of the Aggregate
Reduction,
     fifth, to the Purchasers, in payment of all other Required Amounts, if any,
that are then due and owing to them,
     sixth, unless the Facility Termination Date has occurred, to the Seller, as
the proceeds of a Reinvestment,

3



--------------------------------------------------------------------------------



 



     seventh, unless the Facility Termination Date has occurred, if any Transfer
Notice has been given, to the Seller, in payment of the Purchase Price for any
Incremental Transfer described therein,
     eighth, if the Facility Termination Date has occurred, to the Purchasers in
payment of all other Aggregate Unpaids, and
     ninth, to the Seller.
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, giving effect to each of the
priorities set forth above in this Section 2.2, and shall be shared ratably
(within each priority) among the intended recipients in accordance with the
amount of such Aggregate Unpaids owing to each of them in respect of each such
priority. So long as it gives effect to the priorities set forth above, the
Collection Agent may net amounts due to Seller under the clauses above against
amounts due and owing to the Administrative Agent and the Purchasers and
transfer to the Administrative Agent’s Account only the net amount due and owing
to the Administrative Agent and the Purchasers.
          Section 2.3. Settlement on Capital Settlement Dates. On each Capital
Settlement Date which is not also a Monthly Payment Date on which any Aggregate
Capital is outstanding, the Seller Parties shall turnover to the Administrative
Agent an amount equal to any Investment Excess for distribution to the
Purchasers in accordance with their respective Percentages.
          Section 2.4. Payment Rescission. No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the applicable Purchaser or the Administrative Agent the full amount
thereof together with any Yield thereon from the date of any such rescission,
return or refunding.
          Section 2.5. Clean-up Option. At any time while the Aggregate Capital
outstanding is less than 10% of the Purchase Limit, Seller shall have the right
(after providing at least five (5) Business Days’ prior written notice to the
Administrative Agent and the Purchasers) to repurchase all, but not less than
all, of the Receivable Interests. The purchase price in respect thereof shall be
an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind by, on the part of, or against
the Administrative Agent or any Purchaser except for a representation and
warranty that the reconveyance to Seller is being made free and clear of any
Adverse Claim created by the Administrative Agent or the applicable Purchaser.
On the date of repurchase of the Receivable Interests pursuant to this Section,
the Commitments of the Purchasers shall automatically terminate.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
          Section 3.1. Representations and Warranties of Seller. Seller hereby
represents and warrants to the Administrative Agent and the Purchasers as of the
date hereof and as of the date of each Incremental Purchase and Reinvestment
that:

4



--------------------------------------------------------------------------------



 



          (a) Existence and Power. Seller is duly organized, validly existing
and in good standing under the laws of the State of Delaware. Seller is duly
qualified to do business and is in good standing as a foreign corporation, and
has and holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by Seller of this Agreement and each other
Transaction Document to which it is a party, the performance of its obligations
hereunder and thereunder and the use of the proceeds of the Purchases made
hereunder, are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part. This Agreement and
each other Transaction Document to which Seller is a party has been duly
executed and delivered by Seller.
          (c) No Conflict. The execution and delivery by Seller of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its Organic Documents, (ii) any law, rule or regulation applicable
to it, (iii) any restrictions under any material agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Seller (except as created hereunder) except,
in any case, where such contravention or violation could not reasonably be
expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder.
          (e) Actions, Suits. (i) There are no actions, suits or proceedings
pending, or to the best of Seller’s knowledge, threatened, against or affecting
Seller, or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a Material Adverse Effect, and
(ii) Seller is not in default with respect to any order of any court, arbitrator
or governmental body.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which Seller is a party constitute the legal, valid and binding obligations
of Seller enforceable against Seller in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
          (g) Accuracy of Information. All information (other than projections)
heretofore furnished by Seller or by any Authorized Officer of an Originator to
the Administrative Agent or any of the Purchasers for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Seller or any such Authorized Officer to the
Administrative Agent or any of the Purchasers will be, true and accurate in
every material respect on the date such information is stated or certified and
does not and will not contain any material

5



--------------------------------------------------------------------------------



 



misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not misleading.
          (h) Use of Proceeds. Seller will not use the proceeds of any Purchase
hereunder (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.
          (i) Good Title. Immediately prior to each Purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except as created by
the Transaction Documents. There have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
          (j) Perfection. Assuming the filing of the financing statements
approved by Seller on the date hereof (which will be filed by the Administrative
Agent or its representatives), this Agreement, together with the filing of such
financing statements, is effective to, and shall, upon each Purchase hereunder,
transfer to the Administrative Agent for the benefit of the relevant Purchaser
or Purchasers (and the Administrative Agent for the benefit of such Purchaser or
Purchasers shall acquire from Seller) a valid and perfected first priority
undivided percentage ownership or security interest in each Receivable existing
or hereafter arising and in all other Collateral, free and clear of any Adverse
Claim, except as created by the Transactions Documents. In accordance with the
preceding sentence, the Administrative Agent confirms that it or its
representatives have duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Administrative Agent’s (on behalf of
the Purchasers) ownership or security interest in the Collateral.
          (k) Places of Business and Locations of Records. The principal places
of business and chief executive office of Seller and the offices where it keeps
all of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Administrative Agent and the Purchasers have been
notified in accordance with Section 5.2(a) in jurisdictions where all action
required by Section 12.4(a) has been taken and completed. Seller’s Federal
Employer Identification Number and Organizational Identification Number are
correctly set forth on Exhibit III.
          (l) Collections. The conditions and requirements set forth in
Section 5.1(j) and Section 6.2 have at all times been satisfied and duly
performed. The names and addresses of all Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts of Seller at each Lock-Box Bank and the
post office box number of each Lock-Box, are listed on Exhibit IV. Seller has
not granted any Person, other than the Administrative Agent as contemplated by
this Agreement, control of any Lock-Box Account, or the right to take control of
any such Lock-Box Account at a future time or upon the occurrence of a future
event. Each of the Lock-Box Banks has been duly instructed to wire all available
funds in the Lock-Box Accounts on each Business Day to the Administrative
Agent’s Account.
          (m) Material Adverse Effect. Since September 30, 2009, no event has
occurred that would have a Material Adverse Effect.
          (n) Names. Except as stated on Exhibit XI, in the past five (5) years,
Seller has not used any corporate names, trade names or assumed names other than
the name in which it has executed this Agreement.

6



--------------------------------------------------------------------------------



 



          (o) Ownership of Seller. BWI owns, directly or indirectly, 100% of the
issued and outstanding Capital Securities of all classes of Seller, free and
clear of any Adverse Claim. Such Capital Securities are validly issued, fully
paid and nonassessable, and that there are no options, warrants or other rights
to acquire Capital Securities of Seller.
          (p) Not an Investment Company. Seller is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
          (q) Compliance with Law. Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except, in each case, where such contravention or violation could
not reasonably be expected to have a Material Adverse Effect.
          (r) Compliance with Credit and Collection Policy. Seller has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy.
          (s) Payments to Applicable Originators. With respect to each
Receivable, Seller has given reasonably equivalent value to the applicable
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt. No transfer by any Originator of any Receivable
under the Sale Agreement is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
          (t) Enforceability of Contracts. Each Contract with respect to each
Eligible Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Eligible Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (u) Eligible Receivables. Each Receivable included in the Net Pool
Balance on a Monthly Report as an Eligible Receivable was an Eligible Receivable
as of the last day of the period covered by such Monthly Report.
          (v) No Investment Excess. Seller has determined that, immediately
after giving effect to each Purchase hereunder, no Investment Excess exists.
          (w) Financial Information. All balance sheets, all statements of
income and of cash flow and all other financial information of Seller and each
of Performance Guarantor and its Subsidiaries (other than projections) furnished
to Administrative Agent or any Purchaser and described in Section 5.1 have been
and will be prepared in accordance with GAAP consistently applied, and do or
will present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended; provided that unaudited financial statements of Seller and
each of Performance

7



--------------------------------------------------------------------------------



 



Guarantor and its Subsidiaries have been prepared without footnotes, without
reliance on any physical inventory and are subject to year-end adjustments. Any
projections furnished by Seller or by any Authorized Officer of an Originator to
the Administrative Agent or any of the Purchasers for purposes of or in
connection with this Agreement were prepared in good faith based upon estimates
and assumptions stated therein which, at the time of preparation, were believed
to be reasonable.
          (x) OFAC. Seller is not a Person (i) whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
          (y) Patriot Act. Seller is in compliance, in all material respects,
with the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Act”). No part of the proceeds of the Purchases will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
          Section 3.2. Representations and Warranties of the Collection Agent.
The Collection Agent hereby represents and warrants to the Administrative Agent
and the Purchasers as of the date hereof and as of each Purchase Date that:
          (a) Existence and Power. The Collection Agent is duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Collection Agent is duly qualified to do business and is in good standing as
a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by the Collection Agent of this Agreement and each
other Transaction Document to which it is a party, the performance of its
obligations hereunder and thereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which the Collection
Agent is a party has been duly executed and delivered by the Collection Agent.
          (c) No Conflict. The execution and delivery by the Collection Agent of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its Organic Documents, (ii) any law, rule or regulation applicable
to it, (iii) any restrictions under any material agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of the Collection Agent (except as created
hereunder) except, in any case, where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect; and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.

8



--------------------------------------------------------------------------------



 



          (d) Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by the Collection
Agent of this Agreement and each other Transaction Document to which it is a
party and the performance of its obligations hereunder and thereunder.
          (e) Actions, Suits. (i) There are no actions, suits or proceedings
pending, or to the best of the Collection Agent’s knowledge, threatened, against
or affecting the Collection Agent, or any of its properties, in or before any
court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect, and (ii) the Collection Agent is not in default with
respect to any order of any court, arbitrator or governmental body.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which the Collection Agent is a party constitute the legal, valid and binding
obligations of the Collection Agent enforceable against the Collection Agent in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (g) Accuracy of Information. All information (other than projections)
heretofore furnished by the Collection Agent or by any Authorized Officer of an
Originator to the Administrative Agent or any of the Purchasers for purposes of
or in connection with this Agreement, any of the other Transaction Documents or
any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Collection Agent or any such Authorized Officer to
the Administrative Agent or any of the Purchasers will be, true and accurate in
every material respect on the date such information is stated or certified and
does not and will not contain any material misstatement of fact or omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading.
          (h) Collections. The conditions and requirements set forth in
Section 5.1(j) and Section 6.2 have at all times been satisfied and duly
performed.
          (i) Material Adverse Effect. Since September 30, 2009, no event has
occurred that would have a Material Adverse Effect.
          (j) Not an Investment Company. The Collection Agent is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute.
          (k) Compliance with Law. The Collection Agent has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.
          (l) Compliance with Credit and Collection Policy. The Collection Agent
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material change to such Credit and Collection Policy.
          (m) OFAC. Neither the Collection Agent nor any Originator nor any
Subsidiary of any Originator is a Person (i) whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions

9



--------------------------------------------------------------------------------



 



With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
          (n) Patriot Act. Each of the Collection Agent, the Originators and
their respective Subsidiaries is in compliance, in all material respects, with
the Act. No part of the proceeds of the Receivables will be used, directly or
indirectly, by any of the foregoing for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE IV.
CONDITIONS OF PURCHASES
          Section 4.1. Conditions Precedent to Initial Purchase. The initial
Purchase under this Agreement is subject to the conditions precedent that
(a) the Administrative Agent shall have received on or before the date of such
Purchase those documents listed on Schedule B, and (b) the Administrative Agent
and each of the Purchasers shall have received all Fees and expenses required to
be paid on such date pursuant to the terms of this Agreement and the Fee Letter.
          Section 4.2. Conditions Precedent to All Purchases. Each Incremental
Purchase and each Reinvestment shall be subject to the further conditions
precedent that (a) the Collection Agent shall have delivered to the
Administrative Agent and the Purchasers on or prior to the date of such
Purchase, in form satisfactory to the Administrative Agent, all Settlement
Reports as and when due under Section 6.5; (b) the Facility Termination Date
shall not have occurred; and (c) the Administrative Agent and the Purchasers
shall have received such other approvals, opinions or documents as it may
reasonably request and (d) on the applicable Purchase Date, the following
statements shall be true (and acceptance of the proceeds of such Purchase shall
be deemed a representation and warranty by Seller that such statements are then
true):
          (i) the representations and warranties set forth in Article III are
true and correct in all material respects on and as of the date of such Purchase
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall remain true and correct in all material
respects as of such earlier date;
          (ii) no event has occurred and is continuing, or would result from
such Purchase, that will constitute an Amortization Event or a Potential
Amortization Event; and
          (iii) no Investment Excess exists or will result from such Purchase.

10



--------------------------------------------------------------------------------



 



ARTICLE V.
COVENANTS
          Section 5.1. Affirmative Covenants of Seller Parties. Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms:
          (a) Financial Reporting. Such Seller Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Administrative Agent and each Purchaser:
          (i) Annual Reporting. As soon as available and in any event within
ninety (90) days after the end of each Fiscal Year, (A) a copy of the
consolidated balance sheet of Performance Guarantor and its Subsidiaries, and
the related consolidated statements of income and cash flow of Performance
Guarantor and its Subsidiaries for such Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by a “Big Four” accounting firm or
other independent public accountants acceptable to the Administrative Agent,
together with (B) comparable audited annual financial statements of Seller.
          (ii) Quarterly Reporting. As soon as available and in any event within
forty-five (45) days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, (A) an unaudited consolidated balance sheet of Performance
Guarantor and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of income and cash flow of Performance Guarantor and its
Subsidiaries for such Fiscal Quarter and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Quarter, and
including (in each case), in comparative form the figures for the corresponding
Fiscal Quarter in, and year to date portion of, the immediately preceding Fiscal
Year, certified as complete and correct by the chief financial or accounting
Authorized Officer of Performance Guarantor (subject to normal year-end audit
adjustments), together with (B) comparable unaudited quarterly financial
statements of Seller.
          (iii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by the applicable Seller Party’s Authorized Officer and dated
the date of such annual financial statement or such quarterly financial
statement, as the case may be.
          (iv) Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of Performance Guarantor, copies of all financial
statements, reports and proxy statements so furnished.
          (v) S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements (other than any registration statements on Form S-8 or
its equivalent) and any reports on Form 10-K or 10-Q which Performance Guarantor
files with the SEC.
          (vi) Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Originator or any Lock-Box Bank, copies of the same.

11



--------------------------------------------------------------------------------



 



          (vii) Senior Credit Agreement Notices. Promptly upon furnishing
thereof to the “Administrative Agent” or any “Lender” under and as defined in
the Senior Credit Agreement, copies of all reports, notices compliance
certificates and other information required to be delivered pursuant to the
Senior Credit Agreement including, without limitation, all information described
in sections 5.1(c)-(g) of the Senior Credit Agreement (in each case without
duplication of any of the items described above in this Section 5.1(a).
          (viii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
financial condition, operations, prospects or business of such Seller Party as
the Administrative Agent or any Purchaser may from time to time reasonably
request in order to protect the interests of the Administrative Agent and the
Purchasers under or as contemplated by this Agreement.
Reports and financial statements required to be delivered pursuant to clauses
(i), (ii), (iv) and (v) of this Section 5.1(a) shall be deemed to have been
delivered on the date on which Performance Guarantor posts such reports, or
reports containing such financial statements, on Performance Guarantor’s website
on the Internet at www.borgwarner.com or when such reports, or reports
containing such financial statements, are posted on the SEC’s website at
www.sec.gov. Seller will promptly notify the Administrative Agent in writing of
such posting (which may be provided by email).
          (b) Notices. Such Seller Party will notify the Administrative Agent
and each Purchaser in writing of any of the following promptly upon learning of
the occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:
          (i) Amortization Events or Potential Amortization Events. The
occurrence of each Amortization Event and each Potential Amortization Event, by
a statement of an Authorized Officer of such Seller Party.
          (ii) Judgment and Proceedings. (A) (1) The entry of any judgment or
decree against the Collection Agent or any of its respective Subsidiaries (other
than Seller) if the aggregate amount of all judgments and decrees then
outstanding against the Collection Agent and such Subsidiaries exceeds
$50,000,000 after deducting (x) the amount with respect to which the Collection
Agent or any such Subsidiary is insured and with respect to which the insurer
has acknowledged responsibility, and (y) the amount for which the Collection
Agent or any such Subsidiary is otherwise indemnified if the terms of such
indemnification are satisfactory to the Administrative Agent and each Purchaser,
and (2) the institution of any litigation, arbitration proceeding or
governmental proceeding against Seller or the Collection Agent which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree against
Seller if the aggregate amount of all judgments and decrees then outstanding
against Seller exceeds $13,474 after deducting (x) the amount with respect to
which Seller is insured and with respect to which the insurer has acknowledged
responsibility, and (y) the amount for which Seller is otherwise indemnified if
the terms of such indemnification are satisfactory to the Administrative Agent
and each Purchaser.
          (iii) Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.

12



--------------------------------------------------------------------------------



 



          (iv) Defaults Under Other Agreements. The occurrence of a default or
an event of default under any other financing arrangement relating to a line of
credit or Indebtedness in excess of $50,000,000 in aggregate principal amount
pursuant to which any Originator is a debtor or an obligor.
          (v) Termination Events and Potential Termination Events. The
occurrence of a Termination Event or Potential Termination Event under the Sale
Agreement.
          (vi) Change of Independent Director. At least 10 days prior to any
proposed change of the sole (or, as applicable, the sole remaining) Independent
Director for any reason other than death or incapacity of the incumbent
director, notice of such proposed change together with a certificate of Seller
certifying that the proposed replacement director satisfies the criteria set
forth in the definition of “Independent Director” and requesting the
Administrative Agent’s written acknowledgement that in its reasonable judgment,
the designated replacement satisfies such criteria. As soon as reasonably
practicable but in any event within 10 days after any Seller Party receives
notice of the death or incapacity of the sole (or, as applicable, the sole
remaining) incumbent Independent Director, notice of the proposed replacement
director together with a certificate of Seller certifying that the proposed
replacement director satisfies the criteria set forth in the definition of
“Independent Director” and requesting the Administrative Agent’s written
acknowledgement that in its reasonable judgment, the designated replacement
satisfies such criteria.
          (c) Compliance with Laws and Preservation of Legal Existence. Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will preserve and
maintain its legal existence, rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain or qualify could
not reasonably be expected to have a Material Adverse Effect.
          (d) Audits. Such Seller Party will furnish to the Administrative Agent
and each Purchaser from time to time such information with respect to it and the
Receivables as the Administrative Agent or any of the Purchasers may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by the Administrative Agent or any Purchaser upon reasonable notice
and at the sole cost of such Seller Party, permit the Administrative Agent and
each of the Purchasers, or their respective agents or representatives (and shall
cause each Originator to permit the Administrative Agent and each of the
Purchasers or their respective agents or representatives): (i) to examine and
make copies of and abstracts from all Records in the possession or under the
control of such Person relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Receivables and the Related Security or any
Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Collection Agent having knowledge of such matters
(each such visit, a “Review”). After completion of a post-closing field exam, it
is anticipated that field exam frequency will be annually, but any Purchaser may
reasonably request more frequent exams.
          (e) Keeping and Marking of Records and Books.
          (i) the Collection Agent will (and will cause each Originator to)
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate

13



--------------------------------------------------------------------------------



 



records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Collection Agent will (and will
cause each Originator to) give the Administrative Agent and each Purchaser
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.
          (ii) The Collection Agent will (and will cause each other Originator
to) (A) on or prior to the date hereof, make a notation in its books and records
relating to the Receivables, acceptable to the Administrative Agent and each
Purchaser, describing the Receivable Interests and (B) upon the request of the
Administrative Agent or any of the Purchasers following the occurrence and
during continuation of an Amortization Event, deliver to the Administrative
Agent all invoices included in the Contracts (including, without limitation, all
multiple originals of any such invoice) relating to the Receivables.
          (f) Compliance with Contracts and Credit and Collection Policy. The
Collection Agent will (and will cause each other Originator to) timely and fully
(i) perform and comply in all material respects with all provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
          (g) Performance and Enforcement of the Sale Agreement and the
Performance Undertaking. Seller will, and will require each of the Originators
to, perform each of their respective obligations and undertakings under and
pursuant to the Sale Agreement. Seller will purchase Receivables under the Sale
Agreement in strict compliance with the terms thereof and will vigorously
enforce the rights and remedies accorded to it as purchaser under the Sale
Agreement. Seller will take all actions to perfect and enforce its rights and
interests (and the rights and interests of the Administrative Agent and the
Purchasers as assignees of Seller) under the Sale Agreement and the Performance
Undertaking as the Administrative Agent and any Purchaser may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Sale Agreement.
          (h) Ownership. Seller will (or will require each Originator to) take
all necessary action to (i) vest legal and equitable title to the Receivables,
the Related Security and the Collections irrevocably in Seller, free and clear
of any Adverse Claims other than Adverse Claims in favor of the Administrative
Agent and the Purchasers (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s interest in such Receivables, Related Security and Collections and such
other action to perfect, protect or more fully evidence the interest of Seller
therein as the Administrative Agent and any Purchaser may reasonably request),
and (ii) establish and maintain, in favor of the Administrative Agent, for the
benefit of the Purchasers, a valid and perfected first priority ownership
interest (and/or a valid and perfected first priority security interest) in the
Collateral to the full extent contemplated herein, free and clear of any Adverse
Claims other than Adverse Claims in favor of the Administrative Agent for the
benefit of the Purchasers (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Purchasers) interest in the
Collateral and such other action to perfect, protect or more fully evidence the
interest of the Administrative Agent for the benefit of the Purchasers as the
Administrative Agent or any Purchaser may reasonably request).

14



--------------------------------------------------------------------------------



 



          (i) Separateness. Seller acknowledges that the Administrative Agent
and the Purchasers are entering into the transactions contemplated by this
Agreement in reliance upon Seller’s identity as a legal entity that is separate
from each of the Originators and their respective other Affiliates (each, a
“BorgWarner Entity”). Therefore, from and after the date of execution and
delivery of this Agreement, Seller shall take all reasonable steps, including,
without limitation, all steps that the Administrative Agent or any Purchaser may
from time to time reasonably request, to maintain Seller’s identity as a
separate legal entity and to make it manifest to third parties that Seller is an
entity with assets and liabilities distinct from those of the other BorgWarner
Entities and not just a division thereof. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, except as
herein specifically otherwise provided, Seller will:
          (i) compensate all employees, consultants and agents directly, from
the Seller’s bank accounts, for services provided to the Seller by such
employees, consultants and agents and, to the extent any employee, consultant or
agent of the Seller is also an employee, consultant or agent of any other
Borg-Warner Entity, allocate the compensation of such employee, consultant or
agent between the Seller and such Borg-Warner Entity on a basis which reflects
the services rendered to the Seller and such Borg-Warner Entity;
          (ii) clearly identify and occupy space that is separate and distinct
from any space occupied by any other Borg-Warner Entity even if such space is
leased or subleased from, or is on or near premises occupied by, any other
Borg-Warner Entity;
          (iii) have separate stationery and other business forms;
          (iv) conduct its business solely in its own name through its duly
authorized officers or agents including, without limitation, in all oral and
written communications such as letters, invoices, purchase orders, contracts,
statements and applications;
          (v) make independent decisions with respect to its daily business and
affairs and not be controlled in making such decisions by any other Borg-Warner
Entity;
          (vi) allocate all overhead expenses (including, without limitation,
telephone and other utility charges) for items shared between the Seller and any
other Borg-Warner Entity on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;
          (vii) at all times maintain at least one Independent Director;
          (viii) maintain its certificate of incorporation in conformity with
this Agreement, such that (A) it does not amend, restate, supplement or
otherwise modify such Organic Document in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, this Section 5.1(i); and (B) it
provides for the notice, Seller certification and Administrative Agent’s written
acknowledgement specified in Section 5.1(b)(vi) hereof;
          (ix) ensure that all corporate actions with respect to (i) the filing
for any petition of bankruptcy of the Seller, (ii) transactions with Affiliates
of the Seller and (iii) compensation of officers of the Seller, are duly
authorized by unanimous vote of its board of directors (and duly authorized by
its stockholders when necessary);

15



--------------------------------------------------------------------------------



 



          (x) maintain complete and correct books and records of account and
minutes of meetings and other proceedings of its stockholder and board of
directors;
          (xi) maintain its financial, corporate and other books and records
separate from those of any other Borg-Warner Entity;
          (xii) prepare its financial statements separately from those of other
Borg-Warner Entities and insure that any consolidated financial statements of
any other Borg-Warner Entity that include the Seller have detailed notes clearly
stating that the Seller is a separate corporate entity;
          (xiii) maintain bank accounts that are separate from those of any
other Borg-Warner Entity and not commingle funds (other than minor amounts
representing less than 5% of total monthly deposits in such bank accounts) or
other assets of Seller with those of any other Borg-Warner Entity;
          (xiv) pay operating expenses and liabilities from its own funds and
not permit any other Borg-Warner Entity to pay any of the Seller’s operating
expenses or liabilities (except pursuant to allocation arrangements that comply
with the requirements of clause (ii) above);
          (xv) maintain adequate capitalization in light of its business and
purpose and in any event maintain at all times the Required Capital Condition
and refrain from making any dividend, distribution, redemption of capital stock
or payment of any subordinated indebtedness which would cause such Required
Capital Condition to cease to be so maintained;
          (xvi) not hold itself out or permit itself to be held out as having
agreed to pay or as being liable for the debts of any other Borg-Warner Entity
nor will it hold any other Borg-Warner Entity out or permit any other
Borg-Warner Entity to be held out as having agreed to pay or as being liable for
the debts of the Seller nor will it fail to correct any known misrepresentation
with respect to the foregoing;
          (xvii) not operate or purport to operate as an integrated, single
economic unit with one or more of the other Borg-Warner Entities;
          (xviii) not seek or obtain credit or incur any obligation to any third
party based upon the assets of one or more of the other Borg-Warner Entities or
induce any such third party to reasonably rely on the creditworthiness of one or
more of the other Borg-Warner Entities;
          (xix) not guaranty or otherwise become liable with respect to
indebtedness of any other Borg-Warner Entity nor permit guaranties or liability
by any other Borg-Warner Entity of the indebtedness of the Seller (except as
contemplated by the Performance Undertaking and this Agreement);
          (xx) maintain an arm’s-length relationship with each other Borg-Warner
Entity, including, without limitation, payment of an arm’s-length servicing fee
for any receivables-servicing functions performed by any other Borg-Warner
Entity on behalf of the Seller;
          (xxi) not, directly or indirectly, be named and shall not enter into
any agreement to be named as a direct or contingent beneficiary or loss payee on
any insurance policy covering the property of any other Borg-Warner Entity; and

16



--------------------------------------------------------------------------------



 



          (xxii) take such other actions as are necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by Miller
Canfield Paddock & Stone P.L.L.C., as counsel for the Purchaser, in connection
with the closing or initial purchase under the Sale Agreement and relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.
          (j) Collections. Such Seller Party will cause (1) all proceeds from
all Lock-Boxes to be directly deposited by a Lock-Box Bank into a Lock-Box
Account and (2) each Lock-Box and Lock-Box Account to be subject at all times to
a Lock-Box Agreement that is in full force and effect. In the event any payments
relating to Receivables are remitted directly to Seller or any Affiliate of
Seller, Seller will remit (or will cause all such payments to be remitted)
directly to a Lock-Box Bank and deposited into a Lock-Box Account within one
(1) Business Day following receipt thereof, and, at all times prior to such
remittance, Seller will itself hold or, if applicable, will cause such payments
to be held in trust for the exclusive benefit of the Administrative Agent and
the Purchasers.
          (k) Taxes. Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of the Administrative Agent or any of the Purchasers.
          (l) Insurance. Seller will maintain in effect, or cause to be
maintained in effect, at Seller’s own expense, such casualty and liability
insurance as Seller shall deem appropriate in its good faith business judgment.
          (m) Payment to Originators. With respect to any Receivable purchased
by Seller from the applicable Originator, such purchase shall be effected under,
and in strict compliance with the terms of, the Sale Agreement, including,
without limitation, the terms relating to the amount and timing of payments to
be made to the applicable Originator in respect of the purchase price for such
Receivable.
          Section 5.2. Negative Covenants of Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms:
          (a) Name Change, Offices and Records. Seller will not change its name,
identity or legal structure (within the meaning of Section 9-507(c) of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept unless it shall have: (i) given the Administrative
Agent and each Purchaser at least ten (10) days’ prior written notice thereof
and (ii) delivered to the Administrative Agent all financing statements,
instruments and other documents reasonably requested by the Administrative Agent
or any Purchaser in connection with such change or relocation.
          (b) Change in Payment Instructions to Obligors. Except as may be
required by the Administrative Agent pursuant to Section 8.2(b), such Seller
Party will not add or terminate any bank as a Lock-Box Bank, or make any change
in the instructions to Obligors regarding payments to be made to any Lock-Box or
Lock-Box Account, unless the Administrative Agent and the Purchasers shall have
received, at least ten (10) days before the proposed effective date therefor,
(i) written notice of such addition, termination or change and (ii) with respect
to the addition of a Lock-Box Bank or a Lock-Box Account or Lock-Box, an
executed Lock-Box Agreement with respect to the new Lock-Box Account or
Lock-Box; provided, however,

17



--------------------------------------------------------------------------------



 



that the Collection Agent may make changes in instructions to Obligors regarding
payments if such new instructions require such Obligor to make payments to
another existing Lock-Box Account.
          (c) Modifications to Contracts and Credit and Collection Policy. No
Seller Party will, and no Seller Party will permit any Originator to, make any
change to the Credit and Collection Policy that could reasonably be expected to
decrease the credit quality of any newly created Receivables or materially
adversely affect the collectibility of the Receivables. Except as provided in
Section 8.2(d), no Seller Party will, or will permit any Originator to, extend,
amend or otherwise modify the terms of any Receivable or any terms of any
Contract related to such Receivable in any material respect other than in
accordance with the Credit and Collection Policy.
          (d) Sales, Liens. Other than the ownership and security interests
contemplated by the Transaction Documents, Seller will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Receivable, Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box or Lock-Box Account,
or assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of the Administrative Agent
and the Purchasers provided for herein), and Seller will defend the right, title
and interest of the Administrative Agent and the Purchasers in, to and under any
of the foregoing property, against all claims of third parties claiming through
or under Seller or any Originator.
          (e) Termination of Sale Agreement. Seller will not terminate the Sale
Agreement or send any written notice to any Originator in respect thereof,
without the prior written consent of the Administrative Agent and the
Purchasers.
          (f) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment while any
Aggregate Unpaids remain outstanding.
          (g) Seller Indebtedness. Except as contemplated by the Transaction
Documents, Seller will not incur or permit to exist any Indebtedness or
liability on account of deposits except: (i) the Aggregate Unpaids, (ii) the
Subordinated Loans, and (iii) other current accounts payable arising in the
ordinary course of business and not overdue.
          (h) Prohibition on Additional Negative Pledges. Seller will not (and
will not authorize any Originator to) enter into or assume any agreement (other
than this Agreement and the other Transaction Documents) prohibiting the
creation or assumption of any Adverse Claim upon the Collateral except as
contemplated by the Transaction Documents, or otherwise prohibiting or
restricting any transaction contemplated hereby or by the other Transaction
Documents. Seller will not (and will not authorize any Originator to) enter into
or assume any agreement creating any Adverse Claim upon the Subordinated Notes.

18



--------------------------------------------------------------------------------



 



ARTICLE VI.
ADMINISTRATION AND COLLECTION
          Section 6.1. Designation of the Collection Agent.
          (a) The servicing, administration and collection of the Receivables
shall be conducted by such Person (the “Collection Agent”) so designated from
time to time in accordance with this Section 8.1. BWI is hereby designated as,
and hereby agrees to perform the duties and obligations of, the Collection Agent
pursuant to the terms of this Agreement. At any time after the occurrence of an
Amortization Event, the Administrative Agent and the Purchasers may at any time
designate as the Collection Agent any Person to succeed BWI or any successor
Collection Agent.
          (b) BWI may delegate to the Originators, as sub-Collection Agents of
the Collection Agent, certain of its duties and responsibilities as the
Collection Agent hereunder in respect of the Receivables originated by such
Originators. Without the prior written consent of the Purchasers, the Collection
Agent shall not be permitted to delegate any of its duties or responsibilities
as the Collection Agent to any Person other than (i) the other Originators, and
(ii) with respect to certain Charged-Off Receivables, outside collection
agencies in accordance with its customary practices. Seller shall not be
permitted to further delegate to any other Person any of the duties or
responsibilities of the Collection Agent delegated to it by BWI. If at any time
following the occurrence of an Amortization Event, the Purchasers shall
designate as the Collection Agent any Person other than BWI, all duties and
responsibilities theretofore delegated by BWI to Seller or any Originator may,
at the discretion of any of the Administrative Agent, be terminated forthwith on
notice given by the Administrative Agent or any Purchaser to the Administrative
Agent or the other Purchaser, as applicable, BWI and to Seller.
          (c) Notwithstanding the foregoing subsection (b), (i) the Collection
Agent shall be and remain primarily liable to the Administrative Agent and the
Purchasers for the full and prompt performance of all duties and
responsibilities of the Collection Agent hereunder and (ii) the Administrative
Agent and the Purchasers shall be entitled to deal exclusively with the
Collection Agent in matters relating to the discharge by the Collection Agent of
its duties and responsibilities hereunder. The Administrative Agent and the
Purchasers shall not be required to give notice, demand or other communication
to any Person other than the Collection Agent in order for communication to the
Collection Agent and its sub-Collection Agent or other delegate with respect
thereto to be accomplished. The Collection Agent, at all times that it is the
Collection Agent, shall be responsible for providing any sub-Collection Agent or
other delegate of the Collection Agent with any notice given to the Collection
Agent under this Agreement.
          Section 6.2. Duties of the Collection Agent.
          (a) The Collection Agent shall take or cause to be taken all such
actions as may be necessary or advisable to collect each Receivable from time to
time, all in accordance with applicable laws, rules and regulations, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy of each respective Originator.
          (b) The Collection Agent will instruct all Obligors to pay all
Collections directly to a Lock-Box or Lock-Box Account. The Collection Agent
shall effect a Lock-Box Agreement in form reasonably acceptable to the
Administrative Agent with respect to each Lock-Box and Lock-Box Account. In the
case of any remittances received in any Lock-Box or Lock-Box Account that shall
have been identified, to the satisfaction of the Collection Agent, to not
constitute Collections or other proceeds of the Collateral, the

19



--------------------------------------------------------------------------------



 



Collection Agent shall promptly remit such items to the Person identified to it
as being the owner of such remittances.
          (c) The Collection Agent shall administer the Collections in
accordance with the procedures described herein and in Article II. The
Collection Agent shall set aside and hold in trust for the account of Seller and
the Purchasers their respective shares of the Collections (or such funds or
other assets arising therefrom) in accordance with Article II. The Collection
Agent shall segregate, in a manner acceptable to the Administrative Agent and
the Purchasers, all cash, checks and other instruments received by it from time
to time constituting Collections from the general funds of the Collection Agent
or Seller prior to the remittance thereof in accordance with Article II. The
Collection Agent shall segregate and deposit with a bank designated by the
Administrative Agent all Collections of Receivables on the Business Day received
by the Collection Agent, duly endorsed or with duly executed instruments of
transfer.
          (d) The Collection Agent may, in accordance with the Credit and
Collection Policy, extend the maturity of any Receivable or adjust the
Outstanding Balance of any Receivable as the Collection Agent determines to be
appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable, Defaulted Receivable or Charged-Off Receivable or limit
the rights of the Administrative Agent or the Purchasers under this Agreement.
Notwithstanding anything to the contrary contained herein, following the
occurrence and during continuation of an Amortization Event, the Administrative
Agent shall have the absolute and unlimited right to direct the Collection Agent
to commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.
          (e) The Collection Agent shall hold in trust for Seller and the
Purchasers all Records that (i) evidence or relate to the Receivables, the
related Contracts and Related Security or (ii) are otherwise necessary or
desirable to collect the Receivables and shall, as soon as practicable upon
demand of the Administrative Agent, deliver or make available to the
Administrative Agent all such Records, at a place selected by the Administrative
Agent. The Collection Agent shall, as soon as practicable following receipt
thereof turn over to Seller any cash collections or other cash proceeds payable
to Seller not constituting Collections on Receivables. The Collection Agent
shall, from time to time at the request of any Purchaser, furnish to the
Purchasers (promptly after any such request) a calculation of the amounts set
aside for the Purchasers pursuant to Article II.
          (f) Any payment by an Obligor in respect of any indebtedness owed by
it to an Originator or Seller shall, except as otherwise specified by such
Obligor or otherwise required by Contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.
          Section 6.3. Lock-Box Accounts. Subject to the terms of the applicable
Lock-Box Agreement, Seller hereby transfers to the Administrative Agent for the
benefit of the Purchasers the exclusive ownership and control of each Lock-Box
and Lock-Box Account. Seller hereby authorizes the Administrative Agent, and
agrees that the Administrative Agent shall be entitled after the occurrence of
an Amortization Event to (a) endorse Seller’s name on checks and other
instruments representing Collections, (b) enforce the Receivables, the related
Contracts and the Related Security and (c) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than Seller.

20



--------------------------------------------------------------------------------



 



          Section 6.4. Responsibilities of Seller. Anything herein to the
contrary notwithstanding, the exercise by the Administrative Agent and the
Purchasers of their rights hereunder shall not release the Collection Agent, any
Originator or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller.
          Section 6.5. Reports.
          (a) On each Interim Reporting Date (if any), the Collection Agent
shall prepare and deliver not later than 11:00 a.m. (New York City time) to the
Administrative Agent and the Purchasers an Interim Report in the form of
Exhibit VII I hereto (appropriately completed and executed).
          (b) On each Monthly Reporting Date, the Collection Agent shall prepare
and deliver not later than 11:00 a.m. (New York City time) to the Administrative
Agent and the Purchasers, a Monthly Report for the calendar month then most
recently ended in the form of Exhibit IX hereto (appropriately completed and
executed).
          (c) At such times as the Administrative Agent or any Purchaser shall
reasonably request, the Collection Agent shall prepare and deliver not later
than 11:00 a.m. (New York City time) to the Administrative Agent and the
Purchasers a listing by Obligor of all Receivables together with an aging of
such Receivables.
          Section 6.6. Servicing Fees. In consideration of BWI’s agreement to
act as the Collection Agent hereunder, so long as BWI shall continue to perform
as the Collection Agent hereunder, BWI shall be paid a fee (the “Servicing Fee”)
on each Monthly Payment Date, in arrears for the immediately preceding
Calculation Period, equal to 1.0% per annum of the average aggregate Outstanding
Balance of all Receivables during such period. At any time while the Collection
Agent is not an Affiliate of Seller, the Servicing Fee shall be computed at such
rate per annum as the Administrative Agent and the substitute the Collection
Agent may mutually agree.
ARTICLE VII.
AMORTIZATION EVENTS
          Section 7.1. Amortization Events. The occurrence of any one or more of
the following events shall constitute an “Amortization Event”:
          (a) (i) Any Seller Party shall fail to make any payment or deposit of
Capital required to be paid to a Purchaser, the Administrative Agent or an
Indemnified Party under this Agreement or any other Transaction Document to
which it is a party and such failure continues for one (1) Business Day after
the date when the same was required to be made; or (ii) any Seller Party shall
fail to make any payment or deposit of any other amount required to be paid to a
Purchaser, the Administrative Agent or an Indemnified Party under this Agreement
or any other Transaction Document to which it is a party and such failure
continues for two (2) Business Days after the date when the same was required to
be made.
          (b) Any Seller Party shall fail to perform or observe any covenant
contained in any provision of Section 5.2 or Section 6.5.

21



--------------------------------------------------------------------------------



 



          (c) Any Seller Party shall fail to perform or observe any other
covenant, agreement or other obligation hereunder (other than as referred to in
another paragraph of this Section 7.1) or any other Transaction Document to
which it is a party and such failure shall continue for five (5) consecutive
Business Days following the earlier to occur of (i) notice from the
Administrative Agent or any Purchaser of such non-performance or non-observance,
or (ii) the date on which an Authorized Officer of such Seller Party otherwise
becomes aware of such non-performance or non-observance.
          (d) Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document or in any
other document required to be delivered pursuant hereto or thereto shall prove
to have been incorrect when made or deemed made in any material respect;
provided that the materiality threshold in this subsection shall not be
applicable with respect to any representation or warranty which itself contains
a materiality threshold.
          (e) Performance Guarantor shall fail to observe any covenant contained
in Section 6.1 of the Senior Credit Agreement regardless of whether the same is
waived by the lenders party to the Senior Credit Agreement.
          (f) (i) Seller shall fail to pay any principal of or premium or
interest on any of its Indebtedness which is outstanding when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or any other event shall occur or condition shall
exist under any agreement or instrument relating to any such Indebtedness and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or permit the acceleration of, the maturity of such Indebtedness; or
any such Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to repay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
               (ii) any Originator shall fail to pay any principal of or premium
or interest on any of its Material Indebtedness which is outstanding when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Material Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or permit the acceleration of, the maturity of
such Material Indebtedness; or any such Material Indebtedness shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Material Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof.
          (g) (i) Seller, any Originator or any other Subsidiary shall generally
not pay its debts as such debts become due or shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors; or
               (ii) any proceeding shall be instituted by or against Seller
seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or

22



--------------------------------------------------------------------------------



 



relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property, or
               (iii) (A) any proceeding shall be instituted by any Originator or
any Subsidiary (other than Seller) seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property, or (B) any proceeding shall be instituted against any Originator or
any Subsidiary (other than Seller) seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
and, unless such proceeding is consented to or acquiesced in by such Originator
or such Subsidiary, such proceeding of the type described in this clause
(B) remains undismissed, unvacated or unstayed for a period of thirty (30) days,
or
               (iv) Seller, any Originator or any Subsidiary shall take any
corporate action to authorize any of the actions set forth in clauses (i),
(ii) or (iii) above in this subsection (g).
          (h) As at the end of any calendar month:
               (i) the average of the Delinquency Ratios for the three months
then most recently ended shall exceed 4.75%;
               (ii) the average of the Default Ratios for the three months then
most recently ended shall exceed 3.50%; or
               (iii) the average of the Dilution Ratios for the three months
then most recently ended shall exceed 6.25%.
          (i) A Change of Control shall occur.
          (j) (i) One or more final judgments for the payment of money in an
amount in excess of $13,474, individually or in the aggregate, shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $50,000,000, individually or in the aggregate, shall be
entered against any Originator on claims not covered by insurance or as to which
the insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for thirty (30) consecutive days without a
stay of execution.
          (k) The Sale Agreement shall be terminated, or any Originator shall
for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of selling Receivables to Seller under the
Sale Agreement.
          (l) The Performance Undertaking shall cease to be effective or to be
the legally valid, binding and enforceable obligation of Performance Guarantor,
or Performance Guarantor shall contest in any proceeding in any court or any
mediation or arbitral proceeding such effectiveness, validity, binding nature or
enforceability of its obligations thereunder.

23



--------------------------------------------------------------------------------



 



          (m) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Originator shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Lock-Box Accounts.
          (n) On any Settlement Date, after giving effect to the turnover and
application of Collections and Recourse Amounts, the Aggregate Capital shall
exceed the Purchase Limit or an Investment Excess shall be continuing.
          (o) The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Tax Code with regard to any of the Receivables or Related
Security and such lien shall not have been released within seven (7) days.
          (p) The PBGC shall file notice of a lien pursuant to Section 4068 of
ERISA with respect to any of the Receivables or Related Security and such lien
shall not have been released within seven (7) days; or any of the following
events shall occur with respect to any Pension Plan: (i) the institution of any
steps by Performance Guarantor, any member of its Controlled Group or any other
Person to terminate a Pension Plan if, as a result of such termination,
Performance Guarantor or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000; of
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a lien under section 302(f) of ERISA.
          (q) Any event shall occur which has, or could be reasonably expected
to have a Material Adverse Effect of the types described in clauses (b) through
(e) of the definition of “Material Adverse Effect”.
          Section 7.2. Remedies. Upon the occurrence and during the continuation
of an Amortization Event, the Administrative Agent may, and upon the direction
of the Purchaser, shall, take any of the following actions: (i) replace the
Person then acting as the Collection Agent, (ii) declare the Amortization Date
to have occurred, whereupon the Amortization Date shall forthwith occur, without
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 7.1(g)(ii) or (iii), or of an actual or
deemed entry of an order for relief with respect to any Seller Party under the
Federal Bankruptcy Code, the Amortization Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Seller Party, and (iii) notify Obligors of the
Administrative Agent’s and Purchasers’ interest in the Receivables. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Administrative Agent and the
Purchasers otherwise available under any other provision of this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.
ARTICLE VIII.
INDEMNIFICATION
          Section 8.1. Indemnities by Seller. (a) Without limiting any other
rights that the Administrative Agent or any Purchaser may have hereunder or
under applicable law, Seller hereby agrees to

24



--------------------------------------------------------------------------------



 



indemnify (and pay upon demand to) the Administrative Agent and each of the
Purchasers and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable fees and disbursements of external counsel (all of
the foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by the
Administrative Agent or any Purchaser of an interest in the Receivables
excluding, however, in all of the foregoing instances:
(A) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of an Indemnified Party;
(B) Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness or financial inability or unwillingness to pay (other
than a dispute giving rise to a Dilution) of the related Obligor; or
(C) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Receivable Interests as a loan or loans by the Purchasers
to Seller secured by the Collateral;
provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify the Indemnified Parties for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
Receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:
          (i) any representation or warranty made by any Seller Party, the
Performance Guarantor or any Originator (or any officers of any such Person)
under or in connection with this Agreement, any other Transaction Document or
any other information or report required to be delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect in any
material respect when made or deemed made;
          (ii) the failure by any Seller Party or any Originator to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
          (iii) any failure of any Seller Party, any Originator or the
Performance Guarantor to perform its duties, covenants or other obligations in
accordance with the provisions of any Transaction Document to which it is a
party;

25



--------------------------------------------------------------------------------



 



          (iv) any environmental liability, products liability, personal injury
or damage suit, or other similar claim arising out of or in connection with
merchandise, insurance or services that are the subject of any Contract or any
Receivable;
          (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
          (vi) the commingling of Collections of Receivables at any time with
other funds;
          (vii) any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of a Purchase, the ownership of the
Receivable Interests or any other investigation, litigation or proceeding
relating to any Seller Party or any Originator in which any Indemnified Party
becomes involved as a result of any of the transactions contemplated hereby;
          (viii) any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
          (ix) any Amortization Event described in Section 7.1(g);
          (x) any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from any Originator, free and clear of any
Adverse Claim (other than as created hereunder); or any failure of Seller to
give reasonably equivalent value to the applicable Originator under the Sale
Agreement in consideration of the transfer by it of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;
          (xi) any failure to vest and maintain vested in the Administrative
Agent for the benefit of the Purchasers legal and equitable title to, and
ownership of, a first priority perfected undivided percentage ownership interest
(to the extent of the Receivable Interests contemplated hereunder) or security
interest in the Collateral, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
          (xii) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Collateral,
whether on the date hereof or at any subsequent time, except to the extent such
failure or delay is caused by the Administrative Agent;
          (xiii) any action or omission by any Seller Party which reduces or
impairs the rights of the Administrative Agent or the Purchasers with respect to
any Collateral or the value of any Collateral;
          (xiv) any attempt by any Person to void any Purchase or the security
interest in the Collateral granted hereunder, whether under statutory provision,
common law or equitable action; and

26



--------------------------------------------------------------------------------



 



          (xv) the failure of any Receivable included in the calculation of the
Net Pool Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included.
     (b) After receipt by an Indemnified Party of notice of any investigative,
administrative or judicial proceeding (collectively, a “Proceeding”) involving
such Indemnified Party, such Indemnified Party shall, if a claim in respect
thereof is to be made against Seller hereunder, promptly notify Seller in
writing, and in reasonable detail, of such Proceeding. Upon receipt of notice
from an Indemnified Party seeking indemnification hereunder with respect to any
such Proceeding, Seller shall be entitled to assume the defense of any such
Proceeding with counsel reasonably satisfactory to the Administrative Agent.
Upon Seller’s assumption of the defense of any such Proceeding, the Indemnified
Party shall have the right to participate in such Proceeding and to retain its
own counsel but Seller shall not be liable for any legal expenses of other
counsel subsequently incurred by such Indemnified Party in connection with the
defense thereof unless (x) Seller agrees in writing to pay such fees and
expenses, (y) Seller fail to employ counsel reasonably satisfactory to the
Administrative Agent in a timely manner, or (z) the Indemnified Party shall have
been advised by counsel that there are actual or potential conflicting interests
between Seller, on the one hand, and the Indemnified Party, on the other hand,
including situations in which there are one or more legal defenses available to
the Indemnified Party that are different from or additional to those available
to Seller; provided, however, that Seller shall not in any event be responsible
hereunder for the fees and expenses of more than one counsel (plus local
counsel, where necessary) for all Indemnified Parties in connection with any
Proceeding. Seller shall have the sole authority to settle any claim for
monetary damages and, if Seller chooses not to assume the defense of any such
Proceeding, no Indemnified Party will consent to a settlement of, or the entry
of any judgment arising from, any Proceeding without Seller’s prior written
consent, which shall not be unreasonably withheld or delayed.
          Section 8.2. Indemnities by the Collection Agent. (a) Without limiting
any other rights that the Administrative Agent or any Purchaser may have
hereunder or under applicable law, the Collection Agent hereby agrees to
indemnify (and pay upon demand to) each Indemnified Party from and against any
and all damages, losses, claims, taxes, liabilities, costs, expenses and for all
other amounts payable, including reasonable fees and disbursements of external
counsel (all of the foregoing being collectively referred to as “Collection
Agent Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of the Collection Agent’s failure to duly and punctually
perform its obligations under this Agreement excluding, however, in all of the
foregoing instances:
(A) Collection Agent Indemnified Amounts to the extent a final judgment of a
court of competent jurisdiction holds that such Collection Agent Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of an
Indemnified Party; and
(B) Collection Agent Indemnified Amounts to the extent the same includes losses
in respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness or financial inability or unwillingness
to pay (other than a dispute giving rise to a Dilution) of the related Obligor;
provided, however, that nothing contained in this sentence shall limit the
liability of the Collection Agent or limit the recourse of the Purchasers to the
Collection Agent for Collections received by the Collection Agent and required
to be remitted by it under the terms of this Agreement. Without limiting the
generality of the foregoing indemnification, the Collection Agent shall
indemnify the Indemnified Parties for Collection Agent Indemnified Amounts
(including, without limitation, losses in respect of uncollectible Receivables,
regardless of whether reimbursement therefor would constitute recourse to the
Collection Agent) relating to or resulting

27



--------------------------------------------------------------------------------



 



from:
          (i) any representation or warranty made by the Collection Agent (or
any officers of the Collection Agent) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect in any material respect when made or deemed made;
          (ii) the failure by the Collection Agent to comply with any applicable
law, rule or regulation with respect to the collection of any Receivable or
Related Security;
          (iii) any failure of the Collection Agent to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
          (iv) the commingling by the Collection Agent of Collections of
Receivables or funds or other assets arising therefrom at any time with other
funds;
          (v) any investigation, litigation or proceeding relating to the
Collection Agent in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;
          (vi) any Amortization Event of the described in Section 7.1(g) with
respect to the Collection Agent; and
          (vii) any action or omission by the Collection Agent relating to its
obligations hereunder which reduces or impairs the rights of the Administrative
Agent or the Purchasers with respect to any Receivable or the value of any such
Receivable.
     (b) After receipt by an Indemnified Party of notice of any Proceedings
involving such Indemnified Party, such Indemnified Party shall, if a claim in
respect thereof is to be made against Collection Agent hereunder, promptly
notify the Collection Agent in writing, and in reasonable detail, of such
Proceeding. Upon receipt of notice from an Indemnified Party seeking
indemnification hereunder with respect to any such Proceeding, the Collection
Agent shall be entitled to assume the defense of any such Proceeding with
counsel reasonably satisfactory to the Administrative Agent. Upon the Collection
Agent’s assumption of the defense of any such Proceeding, the Indemnified Party
shall have the right to participate in such Proceeding and to retain its own
counsel but the Collection Agent shall not be liable for any legal expenses of
other counsel subsequently incurred by such Indemnified Party in connection with
the defense thereof unless (x) the Collection Agent agrees in writing to pay
such fees and expenses, (y) the Collection Agent fail to employ counsel
reasonably satisfactory to the Administrative Agent in a timely manner, or
(z) the Indemnified Party shall have been advised by counsel that there are
actual or potential conflicting interests between the Collection Agent, on the
one hand, and the Indemnified Party, on the other hand, including situations in
which there are one or more legal defenses available to the Indemnified Party
that are different from or additional to those available to the Collection
Agent; provided, however, that the Collection Agent shall not in any event be
responsible hereunder for the fees and expenses of more than one counsel (plus
local counsel, where necessary) for all Indemnified Parties in connection with
any Proceeding. The Collection Agent shall have the sole authority to settle any
claim for monetary damages and, if the Collection Agent chooses not to assume
the defense of any such Proceeding, no Indemnified Party will consent to a
settlement of, or the entry of any judgment arising from, any Proceeding without
the Collection Agent’s prior written consent, which shall not be unreasonably
withheld or delayed.

28



--------------------------------------------------------------------------------



 



          Section 8.3. Increased Cost and Reduced Return. If after the date
hereof, any Purchaser shall be charged any fee, expense or increased cost on
account of the adoption of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy), any accounting
principles or any change in any of the foregoing, or any change in the
interpretation or administration thereof by the Financial Accounting Standards
Board, any governmental authority, any central bank or any comparable agency
charged with the interpretation or administration thereof, or compliance with
any request or directive (whether or not having the force of law) of any such
authority or agency: (i) that subjects any Purchaser to any charge or
withholding on or with respect to this Agreement or a Purchaser’s obligations
hereunder, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Purchaser of any amounts payable hereunder (except
for changes in the rate of tax on the overall net income of a Purchaser or taxes
excluded by Section 8.1) or (ii) that imposes, modifies or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of a Purchaser, or credit
extended by a Purchaser pursuant to this Agreement or (iii) that imposes any
other condition the result of which is to increase the cost to a Purchaser of
performing its obligations hereunder, or to reduce the rate of return on a
Purchaser’s capital as a consequence of its obligations hereunder, or to reduce
the amount of any sum received or receivable by a Purchaser under this Agreement
or to require any payment calculated by reference to the amount of interests or
loans held or interest received by it, then, upon demand by the applicable
Purchaser, Seller shall pay to such Purchaser, such amounts charged to such
Purchaser or such amounts to otherwise compensate such Purchaser for such
increased cost or such reduction. Notwithstanding the foregoing, no Purchaser
that is not organized under the laws of the United States of America, or a state
thereof, shall be entitled to reimbursement or compensation hereunder unless and
until it has delivered to Seller two (2) duly completed and signed originals of
United States Internal Revenue Service Form W-8BEN or W-8ECI, as applicable,
certifying in either case that such Purchaser is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes.
          Section 8.4. Other Costs and Expenses. Seller shall pay to the
Administrative Agent and the Purchasers on demand all reasonable costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
cost of Purchasers’ auditors auditing the books, records and procedures of
Seller, reasonable fees and out-of-pocket expenses of external legal counsel for
the Administrative Agent and the Purchasers with respect thereto and with
respect to advising the Administrative Agent and the Purchasers as to their
respective rights and remedies under this Agreement. Seller shall pay to the
Administrative Agent and the Purchasers on demand any and all reasonable costs
and out-of-pocket expenses of the Administrative Agent and the Purchasers, if
any, including reasonable external counsel fees and out-of-pocket expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.
ARTICLE IX.
THE ADMINISTRATIVE AGENT
          Section 9.1. Appointment.
          (a) Each Purchaser hereby irrevocably designates and appoints Wachovia
Bank, National Association, as Administrative Agent hereunder, and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of the Transaction Documents and to exercise such powers and perform such

29



--------------------------------------------------------------------------------



 



duties as are expressly delegated to the Administrative Agent by the terms of
the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or otherwise exist
against the Administrative Agent.
          (b) The provisions of this Article IX are solely for the benefit of
the Administrative Agent and the Purchasers, and neither of Seller Parties shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article IX, except that this Article IX shall not affect any
obligations which the Administrative Agent or any Purchaser may have to either
of Seller Parties under the other provisions of this Agreement.
          (c) In performing its functions and duties hereunder, the
Administrative Agent shall act solely as the Administrative Agent of the
Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for either of Seller
Parties or any of their respective successors and assigns.
          Section 9.2. Delegation of Duties. The Administrative Agent may
execute any of its duties under the applicable Transaction Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
          Section 9.3. Exculpatory Provisions. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be (i) liable for
any action lawfully taken or omitted to be taken by it or them or any Person
described in Section 9.2 under or in connection with the Transaction Documents
(except for its, their or such Person’s own bad faith, gross negligence or
willful misconduct), or (ii) responsible in any manner to any of the Purchasers
or other agents for any recitals, statements, representations or warranties made
by Seller contained in any Transaction Document or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, any Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of
either of Seller Parties to perform its respective obligations hereunder, or for
the satisfaction of any condition specified in Article IV, except receipt of
items required to be delivered to the Administrative Agent. The Administrative
Agent shall not be under any obligation to any Purchaser to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, any Transaction Document, or to
inspect the properties, books or records of Seller Parties. This Section 9.3 is
intended solely to govern the relationship between the Administrative Agent on
the one hand and the Purchasers on the other.
          Section 9.4. Reliance by the Administrative Agent and the Purchasers.
          (a) The Administrative Agent and each Purchaser shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to Seller
Parties), independent accountants and other experts selected by the
Administrative Agent or such

30



--------------------------------------------------------------------------------



 



Purchaser. The Administrative Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of each Purchaser (except where another provision of this
Agreement specifically authorizes the Administrative Agent to take action based
on the instructions of either Purchaser).
          (b) Any action taken by the Administrative Agent in accordance with
Section 9.4(a) shall be binding upon all Purchasers.
          Section 9.5. Notice of Amortization Events. Neither the Administrative
Agent nor any Purchaser shall be deemed to have knowledge or notice of the
occurrence of any Amortization Event or Potential Amortization Event unless it
has received notice from the Administrative Agent or another Purchaser, as
applicable, or a Seller Party referring to this Agreement, stating that an
Amortization Event or Potential Amortization Event has occurred hereunder and
describing such Amortization Event or Potential Amortization Event. In the event
that the Administrative Agent or any Purchaser receives such a notice, it shall
promptly give notice thereof to the Administrative Agent and the other
Purchasers, as applicable. The Administrative Agent shall take such action with
respect to such Amortization Event or Potential Amortization Event as shall be
directed by any Purchaser.
          Section 9.6. Non-Reliance on the Administrative Agent and Other
Purchasers. Each of the Purchasers expressly acknowledges that neither the
Administrative Agent, nor any of the Administrative Agent’s officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including, without limitation, any review of the affairs of Seller Parties,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each of the Purchasers also represents and warrants to the
Administrative Agent and the other Purchasers that it has, independently and
without reliance upon any such Person (or any of their Affiliates) and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller Parties
and made its own decision to enter into this Agreement. Each of the Purchasers
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Purchaser, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, prospects, financial and other
condition and creditworthiness of Seller Parties. Neither the Administrative
Agent nor any Purchaser, nor any of their respective Affiliates, shall have any
duty or responsibility to provide any party to this Agreement with any credit or
other information concerning the business, operations, property, prospects,
financial and other condition or creditworthiness of Seller Parties which may
come into the possession of such Person or any of its respective officers,
directors, employees, agents, attorneys-in-fact or affiliates.
          Section 9.7. Indemnification of Administrative Agent. Each Purchaser
agrees to indemnify the Administrative Agent and its officers, directors,
employees, representatives and agents (to the extent not reimbursed by Seller
Parties and without limiting the obligation of Seller Parties to do so), ratably
in accordance with their respective Percentages or Capital, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel for the Administrative Agent or such Person in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not the Administrative Agent in its capacity as Administrative Agent
or such Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the

31



--------------------------------------------------------------------------------



 



Administrative Agent or such Person as a result of, or arising out of, or in any
way related to or by reason of, any of the transactions contemplated hereunder
or the execution, delivery or performance of this Agreement or any other
document furnished in connection herewith (but excluding any such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the bad faith, gross negligence
or willful misconduct of the Administrative Agent or such Person as finally
determined by a court of competent jurisdiction).
          Section 9.8. Administrative Agent in its Individual Capacity. The
Administrative Agent in its individual capacity and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Seller Parties and their Affiliates as though the Administrative Agent were
not the Administrative Agent hereunder. With respect to its Receivable
Interests, if any, the Administrative Agent shall have the same rights and
powers under this Agreement as any Purchaser and may exercise the same as though
it were not the Administrative Agent, and the terms “Purchaser” and “Purchasers”
shall include the Administrative Agent in its individual capacity.
          Section 9.9. Successor Administrative Agent. The Administrative Agent,
upon five (5) days’ notice to the Seller Parties and the Purchasers, may
voluntarily resign and may be removed at any time, with or without cause, by the
Purchasers. If the Administrative Agent shall voluntarily resign or be removed
as Administrative Agent under this Agreement, then the Purchasers during such
five-day (5) period shall appoint, with the consent of Seller from among the
remaining Purchasers, a successor Administrative Agent, whereupon such successor
Administrative Agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor Administrative Agent, effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. Upon
resignation or replacement of any Administrative Agent in accordance with this
Section 9.9, the retiring Administrative Agent shall execute or authorize the
filing of such UCC-3 assignments and amendments, and assignments and amendments
of the Transaction Documents, as may be necessary to give effect to its
replacement by a successor Administrative Agent. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Article VIII and this Article IX shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.
          Section 9.10. UCC Filings. Each of the Purchasers hereby expressly
recognizes and agrees that the Administrative Agent may be designated as the
secured party of record on the various UCC filings required to be made under
this Agreement and the party entitled to amend, release and terminate the UCC
filings under the Sale Agreement in order to perfect their respective interests
in the Receivables, Collections and Related Security, that such designation
shall be for administrative convenience only in creating a record or nominee
holder to take certain actions hereunder on behalf of the Purchasers and that
such listing will not affect in any way the status of the Purchasers as the true
parties in interest with respect to the Receivable Interests. In addition, such
listing shall impose no duties on the Administrative Agent other than those
expressly and specifically undertaken in accordance with this Article IX.
ARTICLE X.
ASSIGNMENTS; PARTICIPATIONS
          Section 10.1. Assignments. Any Purchaser may at any time and from time
to time, with the prior written consent of Administrative Agent, assign to one
or more Eligible Assignees (each, an “Assignee

32



--------------------------------------------------------------------------------



 



Purchaser”) all or any part of its rights and obligations under this Agreement
pursuant to an assignment agreement, substantially in the form set forth in
Exhibit VI hereto (the “Assignment Agreement”) executed by such Assignee
Purchaser and such selling Purchaser. So long as no Amortization Event shall
have occurred and be continuing, the consent of Seller (which consent shall not
be unreasonably withheld or delayed) shall be required prior to the
effectiveness of any such assignment other than to an existing Purchaser. Upon
delivery of the executed Assignment Agreement to the Administrative Agent, such
selling Purchaser shall be released from its obligations hereunder to the extent
of such assignment. Thereafter the Assignee Purchaser shall for all purposes be
a Purchaser party to this Agreement and shall have all the rights and
obligations of a Purchaser under this Agreement to the same extent as if it were
an original party hereto and thereto, and no further consent or action by
Seller, the Purchasers or the Administrative Agent shall be required. Neither
Seller nor the Collection Agent shall have the right to assign its rights or
obligations under this Agreement. Purchasers may not assign all or any part of
their rights or obligations under this Agreement other than as permitted by this
Section 10.1.
          Section 10.2. Participations. Any Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Commitment and its Receivable
Interests. Notwithstanding any such sale by a Purchaser of a participating
interest to a Participant, such Purchaser’s rights and obligations under this
Agreement shall remain unchanged, such Purchaser shall remain solely responsible
for the performance of its obligations hereunder, and each of the parties hereto
shall continue to deal solely and directly with such Purchaser in connection
with such Purchaser’s rights and obligations under this Agreement. Each
Purchaser agrees that any agreement between such Purchaser and any such
Participant in respect of such participating interest shall not restrict such
Purchaser’s right to agree to any amendment, supplement, waiver or modification
to this Agreement, except for any amendment, supplement, waiver or modification
described in Section 12.1(b)(i).
ARTICLE XI.
GRANT OF SECURITY INTEREST
          Section 11.1. Grant of Security Interest. In addition to any ownership
interest which the Administrative Agent may from time to time acquire pursuant
hereto, Seller hereby grants to the Administrative Agent for the ratable benefit
of the Purchasers a continuing security interest in all of Seller’s right, title
and interest in, to and under all Receivables now existing or hereafter arising,
the Collections, each Lock-Box, each Lock-Box Account, all Related Security, all
other rights and payments relating to such Receivables, and all proceeds of any
of the foregoing (collectively, the “Collateral”), prior to all other liens on
and security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids and the performance of all of Seller’s obligations under the
Transaction Documents. The Administrative Agent is hereby authorized to file a
financing statement naming Seller as the debtor and/or seller and describing the
collateral covered thereby as “all personal property and the proceeds thereof”,
“all assets and the proceeds thereof” or words of similar effect. The
Administrative Agent and the Purchasers shall have, in addition to the rights
and remedies that they may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other applicable law,
which rights and remedies shall be cumulative

33



--------------------------------------------------------------------------------



 



ARTICLE XII.
MISCELLANEOUS
          Section 12.1. Waivers and Amendments.
          (a) No failure or delay on the part of the Administrative Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
          (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 12.1(b). This Agreement and the provisions hereof may only be amended,
supplemented, modified or waived in a writing signed the Purchasers, Seller and
the Administrative Agent.
Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, the Administrative Agent may amend this Agreement
solely to add additional Persons as Purchasers hereunder and (ii) the
Administrative Agent and the Purchasers may enter into amendments to modify any
of the terms or provisions of Article IX or Article X of this Agreement without
the consent of Seller, provided that (x) such amendment has no negative impact
upon Seller, and (y) unless an Amortization Event has occurred and is
continuing, Seller shall have the right to consent to the appointment of a
successor Administrative Agent, which consent shall not be unreasonably withheld
or delayed. Any modification or waiver made in accordance with this Section 12.1
shall apply to each of the Purchasers equally and shall be binding upon Seller,
the Purchasers and the Administrative Agent.
          Section 12.2. Notices. Except as provided in this Section 12.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (a) if given by telecopy, upon the receipt
thereof, (b) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(c) if given by any other means, when received at the address specified in this
Section 12.2. Seller hereby authorizes the Purchasers to effect Purchases and
Yield Rate selections based on telephonic notices made by any Person whom the
Administrative Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Administrative Agent a written
confirmation of each telephonic notice signed by an authorized officer of
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the Administrative Agent, the records of the Administrative Agent shall
govern absent manifest error.
          Section 12.3. Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 8.3 or 8.4) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other

34



--------------------------------------------------------------------------------



 



Purchasers so that after such purchase each Purchaser will hold its ratable
proportion of such Aggregate Unpaids; provided that if all or any portion of
such excess amount is thereafter recovered from such Purchaser, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.
          Section 12.4. Protection of Ownership and Security Interests.
          (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Administrative Agent
may reasonably request, to perfect, protect or more fully evidence the
Purchasers’ ownership of the Receivable Interests or its security interest in
the Collateral, or to enable the Administrative Agent or the Purchasers to
exercise and enforce their rights and remedies hereunder. At any time after the
occurrence of an Amortization Event, the Administrative Agent may, or the
Administrative Agent may direct Seller or the Collection Agent to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Administrative Agent or its designee. Seller or the
Collection Agent (as applicable) shall, at any Purchaser’s request, withhold the
identity of such Purchaser in any such notification.
          (b) If any Seller Party fails to perform any of its obligations
hereunder, the Administrative Agent or any Purchaser may (but shall not be
required to) perform, or cause performance of, such obligations, and the
Administrative Agent’s or such Purchaser’s costs and expenses incurred in
connection therewith shall be payable by Seller as provided in Section 8.4. Each
Seller Party irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent, and
appoints the Administrative Agent as its attorney-in-fact, to act on behalf of
such Seller Party (i) to execute on behalf of Seller as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Receivables, including, financing statements
describing as the collateral covered thereby “all of debtor’s personal property
or assets” or words to that effect, not withstanding that such wording may be
broader in scope than the Receivables described in this Agreement and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
interests of the Purchasers in the Receivables. This appointment is coupled with
an interest and is irrevocable.

35



--------------------------------------------------------------------------------



 



          Section 12.5. Confidentiality.
          (a) Each of the parties hereto shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Fee Letter and
the other confidential or proprietary information with respect to the
Originators, the Administrative Agent, the Purchasers and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such party and its directors, officers and employees may disclose such
information (i) to such party’s external accountants, attorneys, investors,
potential investors and credit enhancers and the agents or advisors of such
Persons and (ii) as required by any applicable law or regulation or by any
court, regulatory body or agency having jurisdiction over such party (including,
without limitation, the filing of this Agreement with the SEC as an exhibit to
an annual or quarterly report under the Securities Exchange Act of 1934); and
provided, further, that such party shall have no obligation of confidentiality
in respect of any information which may be generally available to the public or
becomes available to the public through no fault of such party.
          (b) Anything herein to the contrary notwithstanding, each Originator
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Administrative Agent and each of the Purchasers, (ii) to any
prospective or actual assignee or participant of the Administrative Agent or any
of the Purchasers, and (iii) to any rating agency, and to any officers,
directors, employees, outside accountants, advisors and attorneys of any of the
foregoing, provided each such Person is advised of the confidential nature of
such information and, in the case of a Person described in clause (ii) above,
agrees to be bound by the provisions of this Section 12.5. In addition, the
Administrative Agent and the Purchasers may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law) although each of them shall use
commercially reasonable efforts to ensure, to the extent permitted given the
circumstances, that any such information which is so disclosed is kept
confidential.
          Section 12.6. Limitation of Liability. Except with respect to any
claim arising out of the willful misconduct or gross negligence of the
Administrative Agent or any Purchaser, no claim may be made by any Seller Party
or any other Person against the Administrative Agent or any Purchaser or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of Contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
          Section 12.7. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT
TO THE EXTENT THAT THE PERFECTION OF THE ADMINISTRATIVE AGENT’S SECURITY
INTEREST IN THE COLLATERAL OR REMEDIES HEREUNDER IN RESPECT THEREOF ARE GOVERNED
BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
          Section 12.8. CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY

36



--------------------------------------------------------------------------------



 



DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST THE ADMINISTRATIVE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL
BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.
          Section 12.9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
          Section 12.10. Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article VIII, and Sections 12.6 through and including 12.9 shall be continuing
and shall survive any termination of this Agreement.
          Section 12.11. Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

37



--------------------------------------------------------------------------------



 



          Section 12.12. PATRIOT Act. Each Purchaser that is subject to the
requirements of the Act hereby notifies Seller and the Collection Agent that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Seller Parties, the Originators and their
respective Subsidiaries, which information includes the name and address of
Seller, the Originators their respective Subsidiaries and other information that
will allow such Purchasers to identify such parties in accordance with the Act.
[Signature Pages Follow]

38



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers as of the date
hereof.
BWA RECEIVABLES CORPORATION, as Seller

                By:         Name:         Title:        

Address:
3850 Hamlin Road
Auburn Hills, MI 48326
Attention: President
Facsimile No. (248) 373-5174
BORGWARNER INC., as the Collection Agent

                By:         Name:         Title:        

Address:
3850 Hamlin Road
Auburn Hills, MI 48326
Attention: Treasurer
Facsimile No. (248) 754-0888

39



--------------------------------------------------------------------------------



 



          WACHOVIA BANK, NATIONAL ASSOCIATION,
individually as a Purchaser and as Administrative Agent
      By:         Name:         Title:        

     
Address:
  Wachovia Bank, National Association
 
  6 Concourse Parkway, Suite 1450
 
  Atlanta, GA 30328
 
  Attention: Michael Landry
 
  Phone: (404) 732-0820
 
  Fax:     (404) 732-0801

40



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
          Capitalized terms used and not otherwise defined herein, are used with
the meanings attributed thereto in Agreement or, if not defined therein, in the
Sale Agreement.
          In addition, as used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
          “Act” has the meaning specified in Section 3.1(v).
          “Adjusted Dilution Ratio” means, at any time, the rolling average of
the Dilution Ratio for the 12 Calculation Periods then most recently ended.
          “Adverse Claim” means a lien, security interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person.
          “Administrative Agent” has the meaning set forth in the preamble to
this Agreement.
          “Administrative Agent’s Account” means account no. 2070482789126,
account name: Leverage Finance — NC, at Wachovia Bank, National Association, ABA
No. 053000219, Reference: BWA Receivables Corporation, or any other account or
accounts as the Administrative Agent may indicate from time to time.
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by Contract or otherwise.
          “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Receivable Interests outstanding on such date.
          “Aggregate Reduction” has the meaning specified in Section 1.3.
          “Aggregate Unpaids” means, at any time, the sum of the Aggregate
Capital and all Required Amounts.
          “Agreement” means this Receivables Purchase Agreement, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the sum of (a) the higher as of such day of (i) the Prime Rate, or (ii) one-half
of one percent (0.50%) above the Federal Funds Rate, plus (b) the Applicable
Margin. For purposes of determining the Alternate Base Rate for any day, changes
in the Prime Rate or the Federal Funds Rate shall be effective on the date of
each such change.
          “Alternative Rate” means, for each Purchaser for any day, a rate per
annum equal to (a) the

41



--------------------------------------------------------------------------------



 



Alternative Base Rate, or (b) such other rate as such Purchaser and Seller may
agree upon taking into account such Purchaser’s cost of funds and anticipated
rate of return.
          “Amortization Date” means the earliest to occur of (a) immediately
prior to the occurrence of an Amortization Event set forth in Section 7.1(g),
(b) the Business Day specified in a written notice from the Administrative Agent
or any Purchaser following the occurrence and during continuation of any other
Amortization Event, and (c) the date which is five (5) Business Days after the
Administrative Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.
          “Amortization Event” has the meaning specified in Section 7.1.
          “Applicable Margin” has the meaning specified in the Fee Letter.
          “Assignee Purchaser” has the meaning set forth in Section 10.1.
          “Assignment Agreement” has the meaning set forth in Section 10.1.
          “Authorized Officer” means, with respect to any Person, its chief
executive officer, president, corporate controller, treasurer, assistant
treasurer, chief financial officer or secretary.
          “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Atlanta, Georgia, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the LMIR, any day on which dealings in dollar deposits are carried on
in the London interbank market.
          “BWI” has the meaning set forth in the preamble to this Agreement.
          “Calculation Period” means a calendar month.
          “Capital” of any Receivable Interest means, at any time, (A) the
Purchase Price of such Receivable Interest minus (B) the sum of the aggregate
amount of Collections and other payments received by the Administrative Agent
which in each case are applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided that such Capital shall be
restored in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.
          “Capital Securities” means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
hereafter issued.
          “Capital Settlement Date” means the Business Day after any Settlement
Report revealing an Investment Excess is delivered.
          “Change of Control” means:
          (a) any person or group (within the meaning of Sections 13(d) and
14(d) under the Exchange Act), shall become the ultimate “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of, or enter into
contracts or arrangements whereby they will acquire or control, directly or
indirectly, Capital Securities or Voting Securities representing 25% or more of
the Capital Securities or Voting Securities

42



--------------------------------------------------------------------------------



 



of Performance Guarantor on a fully diluted basis;
          (b) during any period of up to 24 consecutive months, individuals who
at the beginning of such period constituted the Board of Directors of
Performance Guarantor (together with any new directors whose election to such
Board or whose nomination for election by the stockholders of Performance
Guarantor was approved by a vote of at least two-thirds of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of Performance
Guarantor then in office; or
          (c) the shareholders of Performance Guarantor approve a plan of
complete liquidation of Performance Guarantor or an agreement or agreements for
the sale or disposition by Performance Guarantor of all or substantially all of
Performance Guarantor’s assets; or
          (d) any Originator, the Collection Agent or Seller ceases to be a
wholly owned Subsidiary of Performance Guarantor.
          “Charged-Off Receivable” means a Receivable: (a) as to which the
Obligor thereof has taken any action, or suffered any event to occur, of the
type described in Section 7.1(g) (as if references to Seller Party therein refer
to such Obligor); (b) as to which the Obligor thereof, if a natural person, is
deceased, (c) which, consistent with the Credit and Collection Policy, would be
written off Seller’s books as uncollectible, or (d) which has been identified by
Seller as uncollectible.
          “Collateral” has the meaning specified in Section 11.1.
          “Collection Agent” means at any time the Person (which may be the
Administrative Agent) then authorized pursuant to Article VI to service,
administer and collect Receivables.
          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, Finance Charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable.
          “Commitment” means, for each Purchaser, the commitment of such
Purchaser to purchase Receivable Interests from Seller, in an amount not to
exceed (a) in the aggregate, the amount set forth opposite such Purchaser’s name
on Schedule A to this Agreement, as such amount may be modified in accordance
with the terms hereof and (b) with respect to any individual Purchase hereunder,
its Percentage of the Purchase Price therefor.
          “Concentration Limit” means, at any time, in relation to the aggregate
outstanding principal balance of Receivables owed by any single Obligor and its
Affiliates (if any), the applicable concentration limit shall be determined as
follows for Obligors who have short term unsecured debt ratings currently
assigned to them by S&P and Moody’s (or in the absence thereof, the equivalent
long term unsecured senior debt ratings), the applicable concentration limit
shall be determined according to the following table:

                      Allowable % of S&P Rating   Moody’s Rating   Eligible
Receivables
     A-1+  
  P-1     10_ %
A-1
  P-1     8 %
A-2
  P-2     6 %

43



--------------------------------------------------------------------------------



 



                      Allowable % of S&P Rating   Moody’s Rating   Eligible
Receivables
A-3
  P-3     4 %
Below A-3 or Not Rated by either S&P or Moody’s
  Below P-3 or Not Rated by either S&P or Moody’s     4 %

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is not rated by either
S&P or Moody’s, the applicable Concentration Limit shall be the one set forth in
the last line of the table above, and (iii) subject to the Administrative
Agent’s sole discretion and/or an increase in the Required Reserve Factor Floor,
upon Seller’s request from time to time, the Administrative Agent may agree to a
higher percentage of Eligible Receivables for a particular Obligor and its
Affiliates (each such higher percentage, a “Special Concentration Limit”), it
being understood that any Special Concentration Limit may be cancelled by the
Administrative Agent upon not less than five (5) Business Days’ written notice
to Seller.
          “Contract” means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.
          “Controlled Group” means the Performance Guarantor and its ERISA
Affiliates (under and as defined in the Senior Credit Agreement).
          “Credit and Collection Policy” means the Originators’ credit and
collection policies and practices relating to Contracts and Receivables existing
on the date hereof and summarized in Exhibit VII hereto, as modified from time
to time in accordance with this Agreement.
          “Cut-Off Date” means the last day of a Calculation Period.
          “Days Sales Outstanding” means, as of any day, an amount equal to the
product of (a) 91, multiplied by (b) the amount obtained by dividing (i) the
aggregate Outstanding Balance of all Receivables as of the most recent Cut-Off
Date, by (ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.
          “Deemed Collections” means the aggregate of all amounts Seller shall
have been deemed to have received as a Collection of a Receivable. Seller shall
be deemed to have received a Collection of a Receivable if any Dilution occurs
with respect to such Receivable. The amount of the Collection which Seller shall
be deemed to have received shall equal, in the case of clauses (a)-(d) of the
definition of “Dilution,” the amount by which the Outstanding Balance of such
Receivable was reduced as a result thereof and, in the case of clause (e) of the
definition of “Dilution,” the Outstanding Balance of such Receivable.
          “Default Horizon Ratio” means, as of any Cut-Off Date, the ratio
(expressed as a decimal) computed by dividing (i) the aggregate sales generated
by the Originators during the last four months ending on such Cut-Off Date (or
such other period as the Administrative Agent may determine based on a Review),
by (ii) the Net Pool Balance as of such Cut-off Date.
          “Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as
a percentage) computed by dividing (a) the total amount of Receivables, which
became Defaulted Receivables during the month that includes such Cut-Off Date,
by (b) the aggregate sales generated by the Originators during the month
occurring three months prior to the month ending on such Cut-Off Date.

44



--------------------------------------------------------------------------------



 



          “Defaulted Receivable” means a Receivable: (a) as to which the obligor
thereof has suffered an event of bankruptcy; (b) which, consistent with the
Originators’ credit and collection policies, should be written off as
uncollectible; or (c) as to which any payment, or part thereof, remains unpaid
for 61 days or more from the original due date for such payment.
          “Delinquency Ratio” means, at any time, a percentage equal to (a) the
aggregate outstanding principal balance of all Receivables that were Delinquent
Receivables at such time divided by (b) the aggregate outstanding principal
balance of all Receivables at such time.
          “Delinquent Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for 31-60 days from the original due date for such
payment.
          “Dilution” means the amount of any reduction or cancellation of the
outstanding principal balance of a Receivable due to (a) any defective or
rejected goods or services, any cash discount or any other adjustment by any
Originator or any Affiliate thereof (other than as a result of any Collections),
or as a result of any governmental or regulatory action, (b) any setoff in
respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related or an unrelated transaction), (c) any rebate or refund,
(d) any misstatement of the amount thereof, or (e) any misrepresentation.
          “Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio
(expressed as a decimal), computed by dividing (a) the aggregate sales generated
by the Originators during the two months ending on such Cut-Off Date (or such
other period as the Administrative Agent may determine based on a Review), by
(b) the Net Pool Balance as of such Cut-Off Date.
          “Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as
a percentage), computed by dividing (a) the total amount of decreases in
outstanding principal balances due to Dilution during the month ending on such
Cut-Off Date, by (b) the aggregate sales generated by the Originators during the
month ending two months prior to such Cut-Off Date.
          “Dilution Reserve” means, for any month, the product (expressed as a
percentage) of: (a) the sum of (i) 2.00 times the Adjusted Dilution Ratio as of
the immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility
Component as of the immediately preceding Cut-Off Date, times (b) the Dilution
Horizon Ratio as of the immediately preceding Cut-Off Date.
          “Dilution Volatility Component” means the product (expressed as a
percentage) of (i) the difference between (a) the highest monthly rolling
average Dilution Ratio over the past 12 months and (b) the Adjusted Dilution
Ratio, and (ii) a fraction, the numerator of which is equal to the amount
calculated in (i)(a) of this definition and the denominator of which is equal to
the amount calculated in (i)(b) of this definition.
          “Eligible Assignee” means any bank or other financial institution
having a combined capital and surplus of at least $250,000,000.
          “Eligible Receivable” means a Receivable:
          (a) the Obligor of which (i) if a natural person, is a resident of the
United States or, if a corporation or other business organization, is organized
under the laws of the United States or any political subdivision thereof or has
its chief executive office in the United States; (ii) is not an Affiliate of any
of the parties hereto; or (iii) is not a government or a governmental
subdivision or agency (unless the Assignment of

45



--------------------------------------------------------------------------------



 



Claims Act of 1940, as amended, has been complied with),
          (b) which is not a Defaulted Receivable or owing from an Obligor as to
which more than 50% of the aggregate Outstanding Balance of all Receivables
owing from such Obligor are Defaulted Receivables,
          (c) which by its terms is due and payable within 65 days of the
original billing date therefor,
          (d) which is an “account” or a “payment intangible” as defined in
section 9-102 of the UCC of all applicable jurisdictions,
          (e) which is denominated and payable only in United States dollars in
the United States,
          (f) which arises under a Contract, invoice or other written
contractual obligation which, together with such Receivable, is in full force
and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms,
          (g) which arises under a Contract, invoice or other written
contractual obligation that contains an obligation to pay a specified sum of
money, contingent only upon the sale of goods or the provision of services by
the applicable Originator,
          (h) which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,
          (i) which satisfies in all material respects all applicable
requirements of the Credit and Collection Policy,
          (j) which was generated in the ordinary course of the applicable
Originator’s business,
          (k) which arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person that is not an Originator (in whole or in part),
          (l) as to which the Administrative Agent has not notified Seller that
the Administrative Agent has determined, acting reasonably, that such Receivable
or class of Receivables is not acceptable as an Eligible Receivable, including,
without limitation, because such Receivable arises under a Contract that is not
acceptable to the Administrative Agent, acting reasonably,
          (m) which is not subject to (i) any right of rescission or set-off, or
(ii) any currently asserted counterclaim or other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against any
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against any Originator to cause any Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods returned in accordance with the terms of the Contract); provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable, then such Receivable may be deemed
an Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable

46



--------------------------------------------------------------------------------



 



by the applicable Originator (thus giving rise to a potential offset against
such Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Administrative Agent, that such Receivables
shall not be subject to such offset,
          (n) as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,
          (o) as to which all right, title and interest to and in which has been
validly transferred by the applicable Originator directly or indirectly to
Seller pursuant to one or both of the Purchase Agreement, and Seller has good
and marketable title thereto free and clear of any adverse claim, and
          (p) payable into a Lock-Box or Lock-Box Account that is the subject to
a Lock-Box Agreement.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.
          “Facility Account” means Seller’s account no. 8765-118171 at Bank of
America, 100 W. 33rd St New York, NY 10001, ABA #026 009 593, SWIFT: BOFAUS3N,
or such other account as may be designated by the Seller in writing from time to
time.
          “Facility Termination Date” means the earliest of (i) December 21,
2012, (ii) the Amortization Date, and (iii) the scheduled maturity date (as
amended or extended from time to time) of the revolver under the Senior Credit
Agreement (or any replacement Indebtedness, the proceeds of which are used to
refinance such revolving credit facility).
          “Federal Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as amended and any successor statute thereto.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (i) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
11:30 a.m. (New York City time) for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.
          “Fee Letter” means that certain Fee Letter dated as of December 21,
2009 by and among Seller, the Administrative Agent and Wachovia, as the same may
be amended, restated or otherwise modified from time to time.
          “Fees” means, collectively, any fees payable pursuant to the Fee
Letter.

47



--------------------------------------------------------------------------------



 



          “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.
          “Fiscal Quarter” means a quarter ending on the last day of March,
June, September or December.
          “Fiscal Year” means any period of twelve consecutive calendar months
ending on December 31; references to a Fiscal Year with a number corresponding
to any calendar year (e.g., the “2009 Fiscal Year”) refer to the Fiscal Year
ending on December 31 of such calendar year.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
          “Impermissible Qualification” means any qualification or exception to
the opinion or certification of any independent public accountant as to any
financial statement of the Performance Guarantor:
          (a) which is of a “going concern” or similar nature;
          (b) which relates to the limited scope of examination of matters
relevant to such financial statement;
          (c) which relates to the treatment or classification of any item in
such financial statement and which, if adjusted in the manner deemed appropriate
by the Performance Guarantor’s independent public accountants, would have the
effect of causing an Amortization Event.
          “Incremental Purchase” means a purchase of a Receivable Interest that
increases the total outstanding Aggregate Capital hereunder.
          “Indebtedness” has the meaning specified in the Senior Credit
Agreement.
          “Independent Director” means a member of the Board of Directors of
Seller who (a) shall not have been at the time of such Person’s appointment or
at any time during the preceding five years and shall not be as long as such
person is a director of Seller, (i) a director, officer, employee, partner,
shareholder, member, manager or affiliate of any of the following persons
(collectively, the “Independent Parties”): the Collection Agent, any Originator,
or any of their respective Subsidiaries or Affiliates (other than Seller),
(ii) a supplier to any of the Independent Parties or Seller, (iii) a Person
controlling or under common control with any partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties or Seller, or
(iv) a member of the immediate family of any director, officer, employee,
partner, shareholder, member, manager, affiliate or supplier of any of the
Independent Parties or Seller; (b) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(c) has at least three years of employment experience with one or more entities
that provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities. To the fullest extent permitted
by applicable law, including the General Corporation Law of the State of
Delaware as in effect from time to time, the Independent Director’s fiduciary
duty in respect of any decision on any matter requiring the unanimous vote of
the Seller’s board of directors (including the

48



--------------------------------------------------------------------------------



 



Independent Director) shall be to Seller (including its creditors) rather than
solely to Seller’s shareholders. In furtherance of the foregoing, when voting on
matters subject to the vote of the Board of Directors, including any matter
requiring the unanimous vote of the Seller’s board of directors (including the
Independent Director), notwithstanding that Seller is not then insolvent, the
Independent Director shall take into account the interests of the creditors of
Seller as well as the interests of Seller.
          “Interim Report” means a report in substantially the form of
Exhibit VIII hereto (appropriately completed), furnished by the Collection Agent
to the Administrative Agent and the Purchasers pursuant to Section 6.5.
          “Interim Reporting Date” means any Business Day (other than a Monthly
Reporting Date) specified by the Administrative Agent upon reasonable prior
notice to the Seller Parties.
          “Investment Availability” means, on any Business Day, that the
Aggregate Capital outstanding hereunder is less than the lesser of (i) the
Purchase Limit and (ii) the difference between the Net Pool Balance and the
Required Reserves.
          “Investment Excess” means, on any Business Day, that (a) the Aggregate
Capital outstanding hereunder exceeds the lesser of (i) the Purchase Limit and
(ii) the difference between the Net Pool Balance and the Required Reserve, or
(b) the aggregate of the Receivable Interests exceeds 100%.
          “LIBOR Market Index Rate” means, for any day, the three-month
Eurodollar Rate for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such date,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the Administrative Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes.
          “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever.
          “LMIR” means, on any date of determination, a rate per annum equal to
the LIBOR Market Index Rate plus the Applicable Margin.
          “Lock-Box” means each locked postal box with respect to which a bank
who has executed a Lock-Box Agreement has been granted exclusive access for the
purpose of retrieving and processing payments made on the Receivables and which
is listed on Exhibit IV.
          “Lock-Box Account” means each concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.
          “Lock-Box Agreement” means an agreement among Seller, the
Administrative Agent and a Lock-Box Bank perfecting the Administrative Agent’s
security interest in one or more Lock-Box Accounts.
          “Lock-Box Bank” means, at any time, any of the banks holding one or
more Lock-Box Accounts.

49



--------------------------------------------------------------------------------



 



          “Loss Reserve” means, for any Calculation Period, the product
(expressed as a percentage) of (a) 2.00, times (b) the highest three-month
rolling average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (c) the Default Horizon Ratio as of
the immediately preceding Cut-Off Date.
          “Material Adverse Effect” means a material adverse effect on (a) the
financial condition or operations of (i) Seller, or (ii) Performance Guarantor
and its Subsidiaries, taken as a whole, (b) the ability of any Seller Party to
perform its obligations under this Agreement or the ability of Performance
Guarantor to perform its obligations under the Performance Undertaking, (c) the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (d) the Administrative Agent’s or any Purchaser’s interest in any
material portion of the Receivables, the Related Security or the Collections
with respect thereto, or (e) the collectibility of any material portion of the
Receivables.
          “Material Indebtedness” means Indebtedness in excess of $50,000,000 in
aggregate principal amount.
          “Monthly Payment Date” means the first Business Day after each Monthly
Reporting Date.
          “Monthly Report” means a report in substantially the form of
Exhibit IX hereto (appropriately completed), furnished by the Collection Agent
to the Administrative Agent and the Purchasers pursuant to Section 6.5.
          “Monthly Reporting Date” means the 18th day of each month hereafter
(or, if any such day is not a Business Day, the next succeeding Business Day
thereafter).
          “Moody’s” means Moody’s Investors Service, Inc.
          “Net Pool Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables at such time reduced by the aggregate amount
by which the Outstanding Balance of all Eligible Receivables of each category
described in clauses (i), (ii) and (iii) of the definition of “Concentration
Limit” exceeds the Concentration Limit or Special Concentration Limit for such
category.
          “Obligor” means a Person obligated to make payments pursuant to a
Contract.
          “Organic Document” means, relative to any Person, its certificate or
articles of incorporation, its by-laws, its partnership agreement, its
memorandum and articles of association, its limited liability company agreement
and/or operating agreement, share designations or similar organization documents
and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its authorized Capital Securities.
          “Originator” means each of BorgWarner Emissions Systems Inc., a
Delaware corporation, BorgWarner Morse TEC Inc., a Delaware corporation,
BorgWarner Powdered Metals Inc., a Delaware corporation, BorgWarner Thermal
Systems Inc., a Delaware corporation, BorgWarner TorqTransfer Systems Inc., a
Delaware corporation, BorgWarner Transmission Systems Inc., a Delaware
corporation, BorgWarner Turbo Systems Inc., a Delaware corporation.
          “Outstanding Balance” of any Receivable at any time means then
outstanding principal balance thereof.

50



--------------------------------------------------------------------------------



 



          “Participant” has the meaning set forth in Section 10.2.
          “PBGC” means the Pension Benefit Guaranty Corporation and any Person
succeeding to any or all of its functions under ERISA.
          “Pension Plan” means a “Plan,” as such term is defined in the Senior
Credit Agreement.
          “Percentage” means, as to any Purchaser, the ratio (expressed as a
percentage) of its Commitment to the aggregate of all Commitments.
          “Performance Guarantor” means BWI.
          “Performance Undertaking” means a performance undertaking in the form
of Exhibit X hereto, duly executed by the Performance Guarantor in favor of the
Seller.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Potential Amortization Event” means an event which, with the passage
of any applicable cure period or the giving of notice, or both, would constitute
an Amortization Event. .
          “Prime Rate” means a rate per annum equal to the prime rate of
interest announced from time to time by Wachovia (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
          “Proposed Reduction Date” has the meaning specified in Section 1.3.
          “Purchase” means an Incremental Purchase or a Reinvestment.
          “Purchase Date” means the Business Day on which a Purchase occurs.
          “Purchase Limit” means $50,000,000.
          “Purchase Notice” has the meaning set forth in Section 1.1(a).
          “Purchase Price” means, with respect to any Incremental Purchase of a
Receivable Interest, the amount paid to Seller for such Receivable Interest
which shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase on the
applicable purchase date and (iii) the excess, if any, of the Net Pool Balance
(less the Required Reserve) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Settlement Report, taking into account such proposed Incremental
Purchase.
          “Purchasers” has the meaning set forth in the preamble to this
Agreement.
          “Receivable” means the indebtedness and other obligations owed (at the
time it arises, and before giving effect to any transfer or conveyance
contemplated under the Transaction Documents) to an Originator, whether
constituting an account, chattel paper, an instrument or a general intangible,
arising from the sale of goods or provision of services by such Originator and
includes, without limitation, the obligation to

51



--------------------------------------------------------------------------------



 



pay any Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction.
          “Receivable Interest” means, at any time, an undivided percentage
interest (computed as s et forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:
C + RR
                                        
NPB

             
 
  where:        
 
  C   =   the Capital of such Receivable Interest.  
 
  NPB   =   the Net Pool Balance  
 
  RR   =   the Required Reserve.

Such undivided percentage interest shall be initially computed on its date of
purchase. Thereafter, until the Facility Termination Date, each Receivable
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Facility Termination Date. The variable percentage represented
by any Receivable Interest as computed (or deemed recomputed) as of the close of
the Business Day immediately preceding the Facility Termination Date shall
remain constant at all times thereafter.
          “Records” means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.
          “Reduction Notice” has the meaning set forth in Section 1.3.
          “Reinvestment” has the meaning set forth in Section 2.1.
          “Related Security” means, with respect to any Receivable:
          (i) all right, title and interest (if any) in the goods, the sale of
which gave rise to such Receivable, and any and all insurance contracts with
respect thereto,
          (ii) all other security interests or liens and property subject
thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the invoice related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,

52



--------------------------------------------------------------------------------



 



     (iii) all guaranties, insurance and other supporting obligations,
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the invoice related to
such Receivable or otherwise,
          (iv) all Records related to such Receivables,
          (v) all right, title and interest in, to and under the Sale Agreement
and the Performance Undertaking, and
          (v) all proceeds of any of the foregoing.
When used in this Agreement, the term “Related Security” shall also include all
right, title and interest of Seller in, to and under the Sale Agreement and the
Performance Undertaking, and the proceeds of the foregoing.
          “Required Amounts” means, on any date of determination, collectively,
the sum of (a) any Investment Excess that then exists, plus (b) all accrued and
unpaid Yield and Fees, the Indemnified Amounts, the Collection Agent Indemnified
Amounts, any Investment Excess and any and all other amounts (other than
Aggregate Capital) payable to the Administrative Agent or the Purchasers under
the Transaction Documents.
          “Required Capital Condition” means, on any date of determination, that
Seller’s assets exceed its liabilities (including, without limitation, the
Aggregate Unpaids and the Subordinated Loans) by an amount equal to not less
than 3% of the Outstanding Balance of the Receivables.
          “Required Reserve” means, on any day during a month, the product of
(a) the greater of (i) the Required Reserve Factor Floor and (ii) the sum of the
Loss Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (b) the Net Pool Balance as of the Cut-Off Date immediately preceding such
month.
          “Required Reserve Factor Floor” means, for any month, the sum
(expressed as a percentage) of (a) 21.00% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the
immediately preceding Cut-Off Date, plus (c) the Yield Reserve, plus (d) the
Servicing Reserve.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
capital stock of Seller now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock or in any junior class of stock of
Seller, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of capital stock of Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the Subordinated Loans, (iv) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock of
Seller now or hereafter outstanding, and (v) any payment of management fees by
Seller (except for reasonable management fees to an Originator or its Affiliates
in reimbursement of actual management services performed).
          “Review” shall have the meaning specified in Section 5.1(d) of this
Agreement.

53



--------------------------------------------------------------------------------



 



          “Sale Agreement” means that certain Receivables Sale Agreement, dated
as of December 21, 2009, by and between the Originators, as sellers, and BWA
Receivables Corporation, as purchaser, as the same may be amended, restated or
otherwise modified from time to time.
          “S&P” means Standard & Poor’s, a division of the McGraw Hill
Companies, Inc.
          “SEC” means the Securities and Exchange Commission.
          “Seller” has the meaning set forth in the preamble to this Agreement.
          “Seller Parties” means, collectively, (a) Seller, and (b) at any time
that BWI is acting as the Collection Agent or the Performance Guarantor, BWI.
          “Senior Credit Agreement” means that certain Credit Agreement dated as
of July 22, 2004 (as amended through Amendment No. 1 and Consent dated as of
April 30, 2009), by and among BWI, as borrower, the lenders from time to time
party thereto, Bank of America, as administrative agent, Deutsche Bank
Securities Inc. and Citibank, N.A., as co-syndication agents, and Morgan Stanley
Bank, N.A. and Keybank National Association, as documentation agents, as the
same is in effect on the date hereof and without regard to any subsequent
amendment, waiver or modification that impacts Section 6.1 thereof (or any
defined term used in such section) unless the Administrative Agent hereunder has
given its express prior written consent thereto) and whether or not such
agreement remains in effect.
          “Servicing Fee” has the meaning set forth in Section 6.6.
          “Servicing Reserve” means, the product (expressed as a percentage) of
(a) 1%, times (b) a fraction, the numerator of which is the highest Days Sales
Outstanding for the most recent 12 months and the denominator of which is 360.
          “Settlement Date” means either a Monthly Payment Date or a Capital
Settlement Date.
          “Settlement Report” means a Monthly Report or an Interim Report.
          “Subordinated Loan” means each loan or advance evidenced by a
Subordinated Note.
          “Subordinated Note” means each “Note” under and as defined in the Sale
Agreement.
          “Subsidiary” of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, limited liability company, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of BWI.
          “Termination Event” has the meaning specified in the Sale Agreement.
          “Transaction Documents” means, collectively, this Agreement, each
Purchase Notice, the Sale Agreement, each Lock-Box Agreement, the Fee Letter,
any Subordinated Note issued pursuant to the Sale Agreement, and all other
instruments, documents and agreements required to be executed and delivered
pursuant hereto.

54



--------------------------------------------------------------------------------



 



          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Voting Securities” means, with respect to any Person, Capital
Securities of any class or kind ordinarily having the power to vote for the
election of directors, managers or other voting members of the governing body of
such Person.
          “Wachovia” has the meaning set forth in the preamble to this
Agreement.
          “Yield” means for each day for each Purchaser, an amount equal to the
product of the applicable Yield Rate multiplied by the Capital of such
Purchaser, annualized on a 360-day basis.
          “Yield Rate” means, on any day, a rate per annum equal to the LMIR
(or, if the LMIR is not available to the applicable Purchaser, such Purchaser’s
Alternative Rate).
          “Yield Reserve” means for any Calculation Period, the product
(expressed as a percentage) of (i) the sum of (a) the Applicable Margin plus
(b) the product of 1.5 times the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (ii) a fraction, the numerator of which is the
highest Days Sales Outstanding for the most recent 12 Calculation Periods and
the denominator of which is 360.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

55



--------------------------------------------------------------------------------



 



EXHIBIT II-A
FORM OF PURCHASE NOTICE
[Date]
Wachovia Bank, National Association, as Agent
6 Concourse Parkway, Suite 1450
Atlanta, GA 30328
Attention: Michael Landry
Re: PURCHASE NOTICE
Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement dated as of
December 21, 2009 (the “Receivables Purchase Agreement”), among BWA Receivables
Corporation, a Delaware corporation (“Seller”), BorgWarner Inc., a Delaware
corporation, as initial Collection Agent, and Wachovia Bank, National
Association, individually (a “Purchaser” and, together with its successors and
assigns, the “Purchasers”) and as Administrative Agent for the Purchasers (in
such capacity, together with its successors and assigns, the “Administrative
Agent”). Capitalized terms used herein shall have the meanings assigned to such
terms in the Receivables Purchase Agreement.
The Administrative Agent and the Purchasers are hereby notified of the following
Incremental Purchase:

                 
Purchase Price:
          $    
 
             
 
               
Wachovia’s Percentage of Purchase Price:
    (___ %)   $    
 
             
 
               
[Other Purchaser’s Percentage of the Purchase Price:]
    (___ %)   $    
 
             
 
               
Purchase Date:
                                                  , 20                        

Please credit the Purchase Price in immediately available funds to the following
account:

56



--------------------------------------------------------------------------------



 



[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. no. (      ) ______.
In connection with the Incremental Purchase to be made on the above-specified
Purchase Date, Seller hereby certifies that the following statements are true on
the date hereof, and will be true on the Purchase Date (before and after giving
effect to the proposed Incremental Purchase):
     the representations and warranties set forth in Article III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of the date of such Purchase as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall remain
true and correct in all material respects as of such earlier date;
     no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;
     the Facility Termination Date has not occurred;
     no Investment Excess exists or will result from such Purchase; and
     the Collection Agent shall have delivered to the Administrative Agent and
the Purchasers on or prior to the date of such Purchase, in form satisfactory to
the Administrative Agent, all Settlement Reports as and when due under
Section 6.5 of the Receivables Purchase Agreement.

            Very truly yours,

BWA RECEIVABLES CORPORATION
      By:           Name:           Title:      

57



--------------------------------------------------------------------------------



 



EXHIBIT II-B
FORM OF REDUCTION NOTICE
[Date]
Wachovia Bank, National Association, as Agent
6 Concourse Parkway, Suite 1450
Atlanta, GA 30328
Attention: Michael Landry
Re: REDUCTION NOTICE
Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement dated as of
December 21, 2009 (the “Receivables Purchase Agreement”), among BWA Receivables
Corporation, a Delaware corporation (“Seller”), BorgWarner Inc., a Delaware
corporation, as initial Collection Agent, and Wachovia Bank, National
Association, individually (a “Purchaser” and, together with its successors and
assigns, the “Purchasers”) and as Administrative Agent for the Purchasers (in
such capacity, together with its successors and assigns, the “Administrative
Agent”). Capitalized terms used herein shall have the meanings assigned to such
terms in the Receivables Purchase Agreement.
The Administrative Agent and the Purchasers are hereby notified of the following
Aggregate Reduction:

               
Aggregate Reduction:
          $    
 
             
 
               
Wachovia’s Percentage thereof:
    (— %)   $    
 
             
 
               
[Other Purchaser’s Percentage of thereof:]
    (— %)   $    
 
             
 
               
Proposed Reduction Date:
                                             , 20               

          Very truly yours,

BWA RECEIVABLES CORPORATION
    By:           Name:         Title:      

58



--------------------------------------------------------------------------------



 



         

EXHIBIT III
SELLER’S CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS, RECORDS LOCATIONS,
FEDERAL TAXPAYER ID NUMBER AND ORGANIZATIONAL ID NUMBER

          Name of Seller   State of     Address of Chief   Incorporation    
Executive Office and   Organization   Federal Employee Location of Records  
Number   Identification Number
BWA Receivables Corporation
  Delaware: 2318307   36-3857741
 
       
Chief Executive Office:
       
3850 Hamlin Road
       
Auburn Hills, MI 48326
       
 
       
Location of Records:
       
Same as above
       

59



--------------------------------------------------------------------------------



 



EXHIBIT IV
LOCK-BOXES AND LOCK-BOX ACCOUNTS

                          Corresponding Account Lock-Box Bank Name   Post Office
Box Address   Number

60



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
To: Each of the Purchasers and Wachovia Bank, National Association, as
Administrative Agent
This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of December 21, 2009 (as amended, restated or
otherwise modified from time to time, the “Agreement”), among BWA Receivables
Corporation, a Delaware corporation (“Seller”), BorgWarner Inc., a Delaware
corporation (the “Collection Agent”), and Wachovia Bank, National Association,
individually and as Administrative Agent. Capitalized terms used herein shall
have the meanings assigned to such terms in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
     I am the duly elected ____________ of [Seller/Collection Agent].
     I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
condition of [Seller/Collection Agent and its Subsidiaries] during the
accounting period covered by the attached financial statements.
     To the best of my knowledge, no event has occurred which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, [during or at the end of the accounting period covered by
the attached financial statements or]1 as of the date of this Certificate,
except as set forth in paragraph (D) below.
     Described below are the exceptions, if any, to paragraph (C) by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which [Seller/Collection Agent] has taken, is taking, or
proposes to take with respect to each such condition or event:
________________________
The foregoing certifications, together with the financial statements delivered
with this Certificate, are made and delivered this ______ day of ____________,
200__.

                 

[Name]


On behalf of [Seller/Collection Agent], in [his/her]
capacity as [title] thereof.
                 

 

1   NOT APPLICABLE TO COMPLIANCE CERTIFICATE DELIVERED PRIOR TO INITIAL
PURCHASE.

61



--------------------------------------------------------------------------------



 



EXHIBIT VI
[FORM OF] ASSIGNMENT AGREEMENT
This ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ___, by and between ____________ (“Assignor”) and
____________ (“Assignee”).
PRELIMINARY STATEMENTS
     This Assignment Agreement is being executed and delivered in accordance
with Section 12.1 of that certain Receivables Purchase Agreement dated as of
December 21, 2009 (as amended, restated or otherwise modified from time to time,
the “Purchase Agreement”), among BWA Receivables Corporation, a Delaware
corporation (“Seller”), BorgWarner Inc., a Delaware corporation, as initial
Collection Agent, and Wachovia Bank, National Association, individually (a
“Purchaser” and, together with its successors and assigns, the “Purchasers”) and
as Administrative Agent for the Purchasers (in such capacity, together with its
successors and assigns, the “Administrative Agent”). Capitalized terms used and
not otherwise defined herein are used with the meanings set forth or
incorporated by reference in the Purchase Agreement.
     Assignor is a Purchaser party to the Purchase Agreement, and Assignee
wishes to become a Purchaser thereunder; and
     Assignor is selling and assigning to Assignee an undivided _________% (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the other Transaction Documents, including,
without limitation, Assignor’s Commitment and (if applicable) the Capital of
Assignor’s Receivable Interests as set forth herein.
AGREEMENT
The parties hereto hereby agree as follows:
     The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) [two (2) Business Days] following
the date on which a written notice of effectiveness hereof (“Effective Notice”)
is delivered by the applicable Purchaser to the Assignee. From and after the
Effective Date, Assignee shall be a Purchaser party to the Purchase Agreement
for all purposes thereof as if Assignee were an original party thereto and
Assignee agrees to be bound by all of the terms and provisions contained
therein.
     If Assignor has no outstanding Capital under the Purchase Agreement on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under
Section 1.1 of the Purchase Agreement.
     If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Receivable Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of

62



--------------------------------------------------------------------------------



 



Assignee’s Capital for the period commencing upon each date such unpaid amounts
commence accruing, to and including the Effective Date; whereupon, Assignor
shall be deemed to have sold, transferred and assigned to Assignee, without
recourse, representation or warranty (except as provided in paragraph 6 below),
and Assignee shall be deemed to have hereby irrevocably taken, received and
assumed from Assignor, the Transferred Percentage of Assignor’s Commitment and
the Capital of Assignor’s Receivable Interests (if applicable) and all related
rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 1.1 of the Purchase
Agreement.
     Concurrently with the execution and delivery hereof, Assignor will provide
to Assignee copies of all documents requested by Assignee which were delivered
to Assignor pursuant to the Purchase Agreement.
     Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
     By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, and the other Purchasers as
follows: (a) other than the representation and warranty that it has not created
any Adverse Claim upon any interest being transferred hereunder, Assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement, or the other Transaction Documents or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Purchase Agreement or any other instrument or document furnished
pursuant thereto or the perfection, priority, condition, value or sufficiency of
any Collateral; (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Assignee, Seller, any
Obligor, any Affiliate of Seller or the performance or observance by Seller, any
Obligor or any Affiliate of Seller of any of their respective obligations under
the Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (c) Assignee confirms that it has received a
copy of the Purchase Agreement and copies of such other Transaction Documents,
and other documents and information as it has requested and deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement; (d) Assignee will, independently and without reliance upon Agent, any
Purchaser or Seller and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Purchase Agreement and the other Transaction
Documents; (e) Assignee appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) Assignee agrees that it will perform in
accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Purchaser.
     Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.
     THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

63



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

            [ASSIGNOR]
      By:           Title:                [ASSIGNEE]
      By:           Title:           

64



--------------------------------------------------------------------------------



 



         

SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date: _____________, ______
Transferred Percentage:____________%

                                  A-1   A-2   B-1   Commitment (prior  
Commitment (after           to giving effect to   giving effect to           the
Assignment   the Assignment   Outstanding Assignor   Agreement)   Agreement)  
Capital (if any)

                                      A-2   B-1       Commitment (after        
      giving effect to             the Assignment   Outstanding Assignee      
Agreement)   Capital (if any)

Address for Notices
_______________________
_______________________
Attention:
Phone:
Fax:

65



--------------------------------------------------------------------------------



 



EXHIBIT VII
CREDIT AND COLLECTION POLICY

66



--------------------------------------------------------------------------------



 



EXHIBIT VIII
FORM OF INTERIM REPORT
BWA Receivables Corporation Interim Servicer Report
For the [Day/Week] Ended:
XX/XX/XXXX
(Page 1)
($)

          Borrowing Base        
AGING SCHEDULE
       
Current
       
 
       
1-30 DPD
       
 
       
31-60 DPD
       
 
       
61-90 DPD
       
 
       
91-120 DPD
       
 
       
121+ DPD
       
 
       
Total Credits in Agings
       
 
       
Total Aging
       
 
       
 
       
INELIGIBLES
       
 
       
Ineligibles (as a % determined by the most current MSR)
       
 
       
 
       
EXCESS CONCENTRATIONS
       

                                    Short Term               Excess     Obligor
Name   Debt Rating   Allowable %   Total Receivables   % of Total   Receivables
1.
                       
 
                       
2.
                       
 
                       
3.
                       
 
                       
4.
                       
 
                       
 
                  Total    
 
                                (a) Excess % of Total AR
   
 
                            (b) Excess % of Total AR (taken from the most
current MSR)
   
 
                       

              The greater of (a) or (b) times the Total Aging
     
NET POOL BALANCE:
           
 
           
REQUIRED RESERVE:
           
Required Reserve % (taken from the most current MSR) 
             
BORROWING BASE:
           

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of MMMM DD, 20YY
is in accordance with the Receivable Purchase Agreement dated December [ ], 2009
and that all representations and warranties related to such Agreement are
restated and reaffirmed.

                 
Signed:
          Date:    
 
               
 
  Title:   Vice President and Treasurer            

67



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF MONTHLY REPORT
BWA Receivables Monthly Servicer Report
For the Month Ended:
MM/DD/YYYY
(Page 1)
($)

     
A/R ROLLFORWARD
   
Beginning Balance
   
 
 
Add: Sales
   
 
 
Add: Miscellaneous Billings/Debits
   
 
 
Less: Net Collections — Includes Non A/R Cash (-)
   
 
 
Less: Credits (-)
   
 
 
Less: Bad Debt Write-offs > 60 days (-)
   
 
 
Add: Other Adjustments (+/-)
   
 
 
Add: Other
   
 
 
Less: Unapplied Cash (-)
   
 
 
Less: Other
   
 
 
 
   
EOM AR Balance
   
 
 

                  AGING SCHEDULE       % of Total Aging     Current   Current
Month   1 Month Prior   2 Months Prior
Current
               
 
               
1-30 DPD
               
 
               
31-60 DPD
               
 
               
61-90 DPD
               
 
               
91-120 DPD
               
 
               
121+ Days Past Due
               
 
               
Total Aging
               
 
               

     
A/R RECONCILIATIONS
   
 
   
 
 
Calculated Ending A/R
   
 
 
Reported Ending A/R
   
 
 
Difference
   
 
 
 
   
Calculated Ending A/R
   
 
 
Total Aging
   
 
 
Difference
   
 
 
 
   
INELIGIBLES
   
 
   
Defaulted Receivables
   
 
 
Intercompany A/R < 61 DPD
   
 
 
Government Receivables < 61 DPD
   
 
 
Foreign, Including Canada < 61 DPD
   
 
 
Retroactive Price Billings < 61 DPD
   
 
 
Tooling Invoices < 61 DPD
   
 
 
Cross-Aged ([50%])
   
 
 
AP Offsets (Contra)
   
 
 
Receivables with terms > 65 days
   
 
 
Other Ineligibles
   
 
 
Bankrupt Obligors
   
 
 
Credits > 60 DPD
   
 
 
Rollfoward to Aging Variance
   
 
 
Total Ineligibles
   
 
 
 
   
Eligible Receivables
   
 
 

68



--------------------------------------------------------------------------------



 



BWA Receivables Monthly Servicer Report
For the Month Ended:
MM/DD/YYYY
(Page 2)
($)

                              Current Month     One Month Prior     Two Months
Prior  
EXCESS CARVEOUTS
                       
Excess Concentrations
                       
 
                 
 
                       
BORROWING BASE
                       
Total A/R
                       
 
                 
Less: Total Ineligibles
                       
 
                 
Eligible Receivables
                       
 
                 
Less: Total Excess Carveouts
                       
 
                 
NET POOL BALANCE
                       
 
                 
 
                       
RESERVES
                       
Loss Reserve
                       
 
                 
Dilution Reserve
                       
Yield Reserve
                       
 
                 
Servicing Reserve
                       
 
                 
Total Dynamic Reserve
                       
 
                 
Reserve Floor
                       
 
                 
Required Reserve %
                       
 
                 
Required Reserve $(RR)
                       
 
                 
 
                       
FUNDING AVAILABILITY
                       
Net Pool Balance (NPB)
                       
 
                 
Less: Required Reserve
                       
 
                 
BORROWING BASE
                       
 
                 
 
                       
Current Outstanding
                       
 
                 
Purchase Availability or Required Paydown
                         
 
                 
Purchase or (Paydown) at Settlement
(INPUT)
                       
 
                 
 
                       
TRIGGER COMPLIANCE
                       

                                              Compliance Test     Compliance
Level                          
Acid Interest
                                       
 
                                 
 
                                       
3M Delinquency Trigger
                                       
 
                                 
 
                                       
3M Default Ratio
                                       
 
                                 
 
                                       
3M Dilution Ratio
                                       
 
                                 
 
                                       
EXCESS CONCENTRATIONS
                                       

                              Obligor Name   Short Term Debt Rating   Allowable
%   Total Receivables   % of Total   Excess Receivables
1.
                       
 
                       
2.
                       
 
                       
3.
                       
 
                       
4.
                       
 
                       
5.
                       
 
                       
6.
                       
 
                       
7.
                       
 
                       
8.
                       
 
                       
9.
                       
 
                       
10.
                       
 
                       
 
                  Total    
 
                       

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of November 30,
2009 is in accordance with the Receivables Purchase Agreement dated December XX,
2009 and that all representations and warranties related to such Agreement are
restated and reaffirmed.

                 
Signed:
          Date:    
 
               

  Title:   Vice President and Treasurer            

69



--------------------------------------------------------------------------------



 



EXHIBIT X
[FORM OF] PERFORMANCE UNDERTAKING
          THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of
December 21, 2009, is executed by BorgWarner Inc., a Delaware corporation (the
“Provider”), in favor of BWA Receivables Corporation, a Delaware corporation
(together with its successors and assigns, “Recipient”).
RECITALS
          1. BorgWarner Emissions Systems Inc., a Delaware corporation (“BES”),
BorgWarner Morse TEC Inc., a Delaware corporation (“TEC”), BorgWarner Powdered
Metals Inc., a Delaware corporation (“BPM”), BorgWarner Thermal Systems Inc., a
Delaware corporation (“Thermal”), BorgWarner TorqTransfer Systems Inc., a
Delaware corporation (“Torq”), BorgWarner Transmission Systems Inc., a Delaware
corporation (“BTS”), BorgWarner Turbo Systems Inc., a Delaware corporation
(together with BES, TEC, BPM, Thermal, Torq and BTS, the “Originators”) and
Recipient have entered into a Receivables Sale Agreement, dated as of
December 21, 2009 (as amended, restated or otherwise modified from time to time,
the “Sale Agreement”), pursuant to which the Originators, subject to the terms
and conditions contained therein, are selling their right, title and interest in
certain of their accounts receivable to Recipient.
          2. Each of the Originators is a Subsidiary of Provider, and Provider
is expected to receive substantial direct and indirect benefits from the sale of
accounts by the Originators to the Recipient pursuant to the Sale Agreement
(which benefits are hereby acknowledged).
          3. As an inducement for Recipient to purchase the Originators’
accounts pursuant to the Sale Agreement, Provider has agreed to guaranty the due
and punctual performance by the Originators of their respective obligations
under the Sale Agreement.
          4. Provider wishes to guaranty the due and punctual performance by the
Originators of their respective obligations to Recipient under or in respect of
the Sale Agreement as provided herein.
AGREEMENT
          NOW, THEREFORE, Provider hereby agrees as follows:
          Section 1. Definitions. Capitalized terms used herein and not defined
herein shall have the respective meanings assigned thereto in the Sale Agreement
or the Purchase Agreement (as hereinafter defined). In addition:
          “Agreements” means, collectively, the Sale Agreement and the Purchase
Agreement.
          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property owned
by it is bound.
          “Obligations” means, collectively, all covenants, agreements, terms,
conditions and indemnities to be performed and observed by any Originator under
and pursuant to the Sale Agreement and each other document executed and
delivered by such Originator pursuant to the Sale Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by such

70



--------------------------------------------------------------------------------



 



Originator under the Sale Agreement, whether for fees, expenses (including
counsel fees), indemnified amounts or otherwise, whether upon any termination or
for any other reason.
          “Purchase Agreement” means that certain Receivables Purchase Agreement
dated as of December 21, 2009, among Recipient, as Seller, Provider, as initial
Collection Agent, and Wachovia Bank, National Association, individually (a
“Purchaser” and, together with its successors and assigns, the “Purchasers”) and
as Administrative Agent for the Purchasers (in such capacity, together with its
successors and assigns, the “Administrative Agent”), as the same may be amended,
restated or otherwise modified from time to time.
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation and bylaws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation, or
determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
          Section 2. Guaranty of Performance of Obligations. Provider hereby
guarantees to Recipient, the full and punctual payment and performance by the
Originators of their respective Obligations. This Undertaking is an absolute,
unconditional and continuing undertaking of the full and punctual performance of
all of the Obligations under the Agreements and each other document executed and
delivered by any Originator pursuant to the Agreements and is in no way
conditioned upon any requirement that Recipient first attempt to collect any
amounts owing by any Originator to Recipient, the Administrative Agent, or the
Purchasers from any other Person or resort to any collateral security, any
balance of any deposit account or credit on the books of Recipient, the
Administrative Agent, or any Purchaser in favor of any Originator or any other
Person or other means of obtaining payment. Should any Originator default in the
payment or performance of any of the Obligations, Recipient (or its assigns) may
cause the immediate performance by Provider of the Obligations of such
Originator and cause any payment Obligations to become forthwith due and payable
to Recipient (or its assigns), without demand or notice of any nature (other
than as expressly provided herein), all of which are hereby expressly waived by
Provider. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the collection of any of the Receivables and Provider shall not be responsible
for any Obligations to the extent the failure to perform such Obligations by any
Originator results from Receivables being uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
provided, that nothing herein shall relieve any Originator from performing in
full its Obligations or Provider of its undertaking hereunder with respect to
the full performance of such duties.
          Section 3. Provider’s Further Agreements to Pay. Provider further
agrees, as the principal obligor and not as a guarantor only, to pay to
Recipient (and its assigns), forthwith upon demand in funds immediately
available to Recipient, all reasonable costs and expenses (including court costs
and legal expenses) incurred or expended by Recipient in connection with the
Obligations, this Undertaking and the enforcement thereof, together with
interest on amounts recoverable under this Undertaking from the time when such
amounts become due until payment, at a rate of interest (computed for the actual
number of days elapsed based on a 360 day year) equal to the Yield Rate per
annum.
          Section 4. Waivers by Provider. Provider waives notice of acceptance
of this Undertaking, notice of any action taken or omitted by Recipient (or its
assigns) in reliance on this Undertaking, and any requirement that Recipient (or
its assigns) be diligent or prompt in making demands under this Undertaking,
giving notice of any Termination Event, Amortization Event, other default or
omission by any Originator or asserting any other rights of Recipient under this
Undertaking. Provider warrants that it has adequate means to obtain from each
Originator, on a continuing basis, information concerning the financial
condition of such

71



--------------------------------------------------------------------------------



 



Originator, and that it is not relying on Recipient to provide such information,
now or in the future. Provider also irrevocably waives all defenses (i) that at
any time may be available in respect of the Obligations by virtue of any statute
of limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Provider and without
relieving Provider of any liability under this Undertaking, to deal with each
Originator and with each other party who now is or after the date hereof becomes
liable in any manner for any of the Obligations, in such manner as Recipient in
its sole discretion deems fit, and to this end Provider agrees that the validity
and enforceability of this Undertaking, including without limitation, the
provisions of Section 7 hereof, shall not be impaired or affected by any of the
following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Obligations or any part thereof
or any agreement relating thereto, or any collateral securing the Obligations or
any part thereof; (c) any waiver of any right, power or remedy or of any
Termination Event, Potential Termination Event, or default with respect to the
Obligations or any part thereof or any agreement relating thereto; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Obligations or any part thereof; (e) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to the Obligations or any part thereof; (f) the application of
payments received from any source to the payment of any payment Obligations or
any part thereof or amounts which are not covered by this Undertaking even
though Recipient (or its assigns) might lawfully have elected to apply such
payments to any part or all of the payment Obligations or to amounts which are
not covered by this Undertaking; (g) the existence of any claim, setoff or other
rights which Provider may have at any time against any Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Obligations or any part thereof; or (i) any failure on the part of any
Originator to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Provider shall have had notice or knowledge of any act or omission
referred to in the foregoing clauses (a) through (i) of this Section 4.
          Section 5. Unenforceability of Obligations Against Originators.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Obligations; (c) the failure of
any Originator or Provider to maintain in full force, validity or effect or to
obtain or renew when required all governmental and other approvals, licenses or
consents required in connection with the Obligations or this Undertaking, or to
take any other action required in connection with the performance of all
obligations pursuant to the Obligations or this Undertaking; or (d) if any of
the moneys included in the Obligations have become irrecoverable from the
applicable Originator for any other reason other than final payment in full of
the payment Obligations in accordance with their terms, this Undertaking shall
nevertheless be binding on Provider. This Undertaking shall be in addition to
any other guaranty or other security for the Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Obligations
is stayed upon the insolvency, bankruptcy or reorganization of any Originator or
for any other reason with respect to any Originator, all such amounts then due
and owing with respect to the Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Obligations, shall be immediately due and payable by Provider.

72



--------------------------------------------------------------------------------



 



          Section 6. Representations and Warranties. Provider hereby represents
and warrants to Recipient that:
          (a) Organizational Existence; Compliance with Law. The Provider (i) is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate or other organizational
power and authority and the legal right to own and operate its property and to
conduct its business, (iii) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership of property or the conduct of its business requires such
qualification, except where a failure to be so qualified would not have a
Material Adverse Effect, and (iv) is in compliance with all Requirements of Law
except where the failure to be in compliance would not have a Material Adverse
Effect.
          (b) Organizational Power; Authorization. The Provider has the
corporate or other organizational power and authority to make, deliver and
perform this Undertaking and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Undertaking. No consent or authorization of, or filing with, any Person
(including, without limitation, any governmental authority) is required in
connection with the execution, delivery or performance by the Provider, or the
validity or enforceability against the Provider of this Undertaking, other than
such consents, authorizations or filings which have been made or obtained.
          (c) Enforceable Obligations. This Undertaking has been duly executed
and delivered, and this Undertaking constitutes legal, valid and binding
obligations of the Provider, enforceable against it in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity. The execution
and delivery of this Undertaking do not result in the creation or imposition of
any Adverse Claim on assets of Provider.
          (d) No Material Litigation. No litigation, investigations or
proceedings of or before any courts, tribunals, arbitrators or governmental
authorities are pending or, to the knowledge of the Provider, threatened by or
against the Provider or any of its Subsidiaries, or against any of their
respective properties or revenues, existing or future (a) with respect to this
Undertaking or any of the transactions contemplated hereby, or (b) which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.
          (e) No Legal Bar. The execution, delivery and performance by the
Provider of this Undertaking will not violate any material Requirement of Law or
cause a breach or default under any of its material Contractual Obligations.
          (f) Disclosure and Material Adverse Effect. No representation or
warranty contained in this Undertaking or in any other document furnished from
time to time pursuant to the terms of this Undertaking, contains or will contain
any untrue statement of a material fact or omits or will omit to state any
material fact necessary to make the statements herein or therein not misleading
as of the date made or deemed to be made. Except as may be set forth herein,
there is no fact known to the Provider or any of its Subsidiaries which has had,
or is reasonably expected to have, a Material Adverse Effect.
          (g) Compliance with Law. Provider is in compliance with all
Requirements of Law, except where the failure to be in compliance would not have
a Material Adverse Effect.

73



--------------------------------------------------------------------------------



 



          (h) Financial Condition. On the date hereof and after giving effect to
the transactions contemplated by the Transaction Documents, (i) the assets of
the Provider and its Subsidiaries, at fair valuation and based on their present
fair saleable value, will exceed the Provider’s or such Subsidiary’s debts,
including contingent liabilities, (ii) the remaining capital of the Provider or
such Subsidiary will not be unreasonably small to conduct the Provider’s or such
Subsidiary’s business, and (iii) neither the Provider nor any of its
Subsidiaries will have incurred debts, or have intended to incur debts, beyond
its ability to pay such debts as they mature. For purposes of this Section 6(h),
“debt” means any liability on a claim, and “claim” means (a) the right to
payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, or (b) the right to an equitable remedy
for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.
          (i) Payment of Taxes and Claims, Etc. The Provider has, and has caused
each of its Subsidiaries to, pay (i) all taxes, assessments and governmental
charges imposed upon it or upon its property, and (ii) all claims (including,
without limitation, claims for labor, materials, supplies or services) which
might, if unpaid, become an Adverse Claim upon its property, unless, in each
case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and adequate reserves have been maintained with respect
thereto in accordance with GAAP.
          Section 7. Covenants. The Provider hereby covenants and agrees for the
benefit of the Recipient and its assigns, until all of the Obligations have been
satisfied in full and the Purchase Agreement has been terminated, as follows:
          (a) Financial Reporting. It will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles, and furnish to the Administrative Agent:
          (i) within 90 days after the end of each fiscal year of the Provider,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP, or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Provider and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
          (ii) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Provider, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers (as defined in the Senior Credit Agreement) as presenting fairly in all
material respects the financial condition and results of operations of the
Provider and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
          (iii) concurrently with any delivery of financial statements under
clause (i) or (ii) above, a certificate of a Financial Officer of the Provider
(A) certifying as to whether a Default (as defined in the Senior

74



--------------------------------------------------------------------------------



 



Credit Agreement) has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (B) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.1 of the Senior Credit Agreement and (C) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.4 of the
Senior Credit Agreement and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
          (iv) concurrently with any delivery of financial statements under
clause (i) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default, which
certificate may be limited to the extent required by accounting rules or
guidelines;
          (v) promptly after the same become publicly available, copies of all
periodic and other financial reports, proxy statements and other financial
materials filed by the Provider or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Provider to its shareholders generally, as the case may be;
          (vi) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Provider or any Subsidiary, or compliance with the terms of this Undertaking or
any other Transaction Document to which it is a party, as the Administrative
Agent or any Purchaser may reasonably request;
          (vii) as soon as available, but in any event no later than
February 15, 2010, an annual business plan and budget of the Provider and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Provider, in form satisfactory to the Administrative Agent and the
Required Purchasers, of consolidated balance sheets and statements of income or
operations and cash flows of the Provider and its Subsidiaries for the fiscal
year ending December 31, 2010;
          (viii) promptly upon its receipt of any notice, request for consent,
financial statements, certification, report or other communication, from any
Person, under or in connection with any Transaction Document or the Senior
Credit Agreement, copies of the same; and
          (ix) with reasonable promptness, such other information about Provider
and its Subsidiaries as the Administrative Agent or any Purchaser may reasonably
request from time to time.
Reports and financial statements required to be delivered pursuant to clauses
(i), (ii), (iv) and (v) of this Section 5.1(a) shall be deemed to have been
delivered on the date on which the Provider posts such reports, or reports
containing such financial statements, on the Provider’s website on the Internet
at www.borgwarner.com or when such reports, or reports containing such financial
statements, are posted on the SEC’s website at www.sec.gov. Provider will
promptly notify the Recipient and the Administrative Agent in writing of such
posting (which may be provided by email).
          (b) Notices. Until all of the Obligations have been indefeasibly paid
and performed in full and until all other obligations of the Provider under this
Performance Undertaking have been performed, the Provider agrees that it shall
notify the Administrative Agent in writing of any of the following promptly upon
learning of the occurrence thereof, describing the same and, if applicable, the
steps being taken with respect thereto:

75



--------------------------------------------------------------------------------



 



               (i) The occurrence of a default or an event of default under any
other material agreement on which the Provider is a debtor or an obligor.
               (ii) The occurrence of any event or condition that has, or could
reasonably be expected to have, a Material Adverse Effect on the Provider.
          (c) Financial Covenants. Provider shall observe each of the covenants
contained in Section 6.1 of the Senior Credit Agreement as in effect on the date
of this Agreement and as hereafter amended with the Administrative Agent’s
written consent, regardless of whether such Senior Credit Agreement remains in
effect.
          (d) Compliance with Laws and Preservation of Corporate Existence. The
Provider agrees to, and to cause each of its Subsidiaries to, comply with all
Requirements of Law and Contractual Obligations applicable to or binding on any
of them, except where failure to so comply would not result in a Material
Adverse Effect. The Provider will preserve and maintain its corporate existence,
rights, franchises and privileges in the jurisdiction of its incorporation, and
qualify and remain qualified in good standing as a foreign corporation in each
jurisdiction where its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
          (e) Field Exams. The Provider will, and will cause the Originators to,
furnish to Recipient, the Administrative Agent and each Purchaser from time to
time such information with respect to it and the Receivables as any of them may
reasonably request. The Provider will, from time to time during regular business
hours as requested by the Recipient, the Administrative Agent or any Purchaser
upon reasonable notice and at the sole cost of the Provider, permit the
Recipient, the Administrative Agent and each of the Purchasers, or their
respective agents or representatives (and shall cause each Originator to permit
the Recipient, the Administrative Agent and each of the Purchasers or their
respective agents or representatives): (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person’s financial condition
or the Receivables and the Related Security or any Person’s performance under
any of the Transaction Documents or any Person’s performance under the Contracts
and, in each case, with any of the officers or employees of Seller or the
Collection Agent having knowledge of such matters. After completion of a
post-closing field exam, it is anticipated that field exam frequency will be
annually, but the Recipient or any Purchaser may reasonably request more
frequent exams.
          (f) Insurance. The Provider will maintain or cause to be maintained
with financially sound and reputable insurers, insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by reputable
companies in the same or similar businesses, such insurance to be of such types
and in such amounts as is customary for such companies under similar
circumstances; provided, however, that in any event the Provider shall use its
best efforts to maintain, or cause to be maintained, insurance in amounts and
with coverages not materially less favorable to the Provider or any of its
Subsidiaries as in effect on the date of this Undertaking.
          Section 8. Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Obligations are paid in full, Provider:
(a) will not enforce or otherwise exercise any right of subrogation to any of
the rights of Recipient, the Administrative Agent or any Purchaser against any
Originator, (b) hereby waives all rights of subrogation (whether contractual,
under Section 509 of the United States Bankruptcy Code, at law or in equity or
otherwise) to the claims of Recipient, the Administrative Agent and the
Purchasers against any Originator and all contractual, statutory or legal or
equitable rights of contribution,

76



--------------------------------------------------------------------------------



 



reimbursement, indemnification and similar rights and “claims” (as that term is
defined in the United States Bankruptcy Code) which Provider might now have or
hereafter acquire against any Originator that arise from the existence or
performance of Provider’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any Originator in respect of any liability of
Provider to such Originator and (d) waives any benefit of and any right to
participate in any collateral security which may be held by the Administrative
Agent or the Purchasers. The payment of any amounts due with respect to any
indebtedness of any Originator now or hereafter owed to Provider is hereby
subordinated to the prior payment in full of all of the Obligations. Provider
agrees that, after the occurrence of any default in the payment or performance
of any of the Obligations, Provider will not demand, sue for or otherwise
attempt to collect any such indebtedness of any Originator to Provider until all
of the Obligations shall have been paid and performed in full. If,
notwithstanding the foregoing sentence, Provider shall collect, enforce or
receive any amounts in respect of such indebtedness while any Obligations are
still unperformed or outstanding, such amounts shall be collected, enforced and
received by Provider as trustee for Recipient (and its assigns) and be paid over
to Recipient (or its assigns) on account of the Obligations without affecting in
any manner the liability of Provider under the other provisions of this
Undertaking. The provisions of this Section 8 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Provider.
          Section 9. Termination of Performance Undertaking. Provider’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Sale Agreement is
terminated, provided that this Undertaking shall continue to be effective or
shall be reinstated, as the case may be, if at any time payment or other
satisfaction of any of the Obligations is rescinded or must otherwise be
restored or returned upon the bankruptcy, insolvency, or reorganization of any
Originator or otherwise, as though such payment had not been made or other
satisfaction occurred, whether or not Recipient (or its assigns) is in
possession of this Undertaking. No invalidity, irregularity or unenforceability
by reason of the federal bankruptcy code or any insolvency or other similar law,
or any law or order of any government or agency thereof purporting to reduce,
amend or otherwise affect the Obligations shall impair, affect, be a defense to
or claim against the obligations of Provider under this Undertaking.
          Section 10. Effect of Bankruptcy. This Performance Undertaking shall
survive the insolvency of any Originator and the commencement of any case or
proceeding by or against any Originator under the federal bankruptcy code or
other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the federal bankruptcy code
with respect to any Originator or other federal, state or other applicable
bankruptcy, insolvency or reorganization statutes to which such Originator is
subject shall postpone the obligations of Provider under this Undertaking.
          Section 11. Setoff. Regardless of the other means of obtaining payment
of any of the Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time, without notice to Provider (any such notice
being expressly waived by Provider) and to the fullest extent permitted by law,
to set off and apply any deposits and other sums against the obligations of
Provider under this Undertaking, whether or not Recipient (or any such assign)
shall have made any demand under this Undertaking and although such Obligations
may be contingent or unmatured.
          Section 12. Taxes. All payments to be made by Provider hereunder shall
be made free and clear of any deduction or withholding. If Provider is required
by law to make any deduction or withholding on account of tax or otherwise from
any such payment, the sum due from it in respect of such payment shall be
increased to the extent necessary to ensure that, after the making of such
deduction or withholding, Recipient

77



--------------------------------------------------------------------------------



 



receive a net sum equal to the sum which they would have received had no
deduction or withholding been made.
          Section 13. Further Assurances. Provider agrees that it will from time
to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Provider as Recipient may reasonably
request. Provider also agrees to do all such things and execute all such
documents as Recipient (or its assigns) may reasonably consider necessary or
desirable to give full effect to this Undertaking and to perfect and preserve
the rights and powers of Recipient hereunder.
          Section 14. Successors and Assigns. This Performance Undertaking shall
be binding upon Provider, its successors and permitted assigns, and shall inure
to the benefit of and be enforceable by Recipient and its successors and
assigns. Provider may not assign or transfer any of its obligations hereunder
without the prior written consent of each of Recipient and the Administrative
Agent. Without limiting the generality of the foregoing sentence, Recipient may
assign or otherwise transfer the Agreements, any other documents executed in
connection therewith or delivered thereunder or any other agreement or note held
by them evidencing, securing or otherwise executed in connection with the
Obligations, or sell participations in any interest therein, to any other entity
or other person, and such other entity or other person shall thereupon become
vested, to the extent set forth in the agreement evidencing such assignment,
transfer or participation, with all the rights in respect thereof granted to the
Beneficiaries herein.
          Section 15. Amendments and Waivers. No amendment or waiver of any
provision of this Undertaking nor consent to any departure by Provider therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Administrative Agent and Provider. No failure on the part of Recipient to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
          Section 16. Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Provider, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Provider or any Recipient may designate in writing to
the other. Each such notice or other communication shall be effective (1) if
given by telecopy, upon the receipt thereof, (2) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (3) if given by any other means, when
received at the address specified in this Section 16.
          Section 17. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.
          Section 18. CONSENT TO JURISDICTION. EACH OF PROVIDER AND RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK, BOROUGH
OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS UNDERTAKING, THE AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR DELIVERED THEREUNDER AND EACH OF PROVIDER AND RECIPIENT HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE

78



--------------------------------------------------------------------------------



 



VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.
          Section 19. Bankruptcy Petition. Provider hereby covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior Indebtedness of any Conduit or the Borrower, it will
not institute against, or join any other Person in instituting against, any
Conduit or the Borrower any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceeding under the laws of the
United States or any state of the United States.
          Section 20. Miscellaneous. This Undertaking constitutes the entire
agreement of Provider with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Obligations. The provisions of this Undertaking are severable, and in any action
or proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of Provider hereunder would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of Provider’s liability under this Undertaking, then, notwithstanding any
other provision of this Undertaking to the contrary, the amount of such
liability shall, without any further action by Provider or Recipient, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding. Any provisions of this
Undertaking which are prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.
          IN WITNESS WHEREOF, the Provider has caused this Undertaking to be
executed and delivered as of the date first above written.

            BORGWARNER INC.
        By:           Name:           Title:           Address for Notices:


BorgWarner Inc.
3850 Hamlin Road
Auburn Hills, MI 48326
Attn: Treasurer
Phone: (248) 754-9200
Fax: (248) 754-0888
                       

79



--------------------------------------------------------------------------------



 



EXHIBIT XI
Corporate Names; Trade Names; Assumed Names; Assumed Names

                          BorgWarner   BorgWarner   BorgWarner   BorgWarner  
BorgWarner   BorgWarner   BorgWarner Emissions Systems   Morse TEC   Powdered  
Thermal Systems   TorqTransfer   Transmission   Turbo Inc.   Inc.   Metals Inc.
  Inc.   Systems Inc.   Systems Inc.   Systems Inc.
BorgWarner Turbo &
Emissions Systems
  None   None   BorgWarner
Emissions/Thermal
Systems   BorgWarner
Drivetrain Systems   BorgWarner
Drivetrain Systems   BorgWarner Turbo &
Emissions Systems
BorgWarner
Emissions/Thermal
Systems
                       
 
                       
BorgWarner
Air/Fluid Systems
                       

80



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS

          PURCHASER   COMMITMENT  
Wachovia Bank, National Association
  $ 50,000,000    
Aggregate Commitment
  $ 50,000,000  

81



--------------------------------------------------------------------------------



 



SCHEDULE B
CLOSING DOCUMENTS

82